EXHIBIT C
 

Electronic Filing
Federal Patent Court
P.O. Box

9023 St.Gallen

May 11, 2020
330786]1121391av1

02019 007 | Statement of Reply

Dear Mr. President
Ladies and Gentlemen

In the matter of

lHumina Cambridge Limited Plaintiff
19 Granta Park, Great Abington, Cambridge, Cambridgeshire, England, CB21 SDF

rapresented by Dr. Andri Hess, Aitorney-at-Law andjor Julian Schwaller, Attorney-at-law
andjor Katrina Frame, Attarney-at-Law, Homburger AG, Prime Tower, Hardstrasse 204,
8005 Zurich

assisted by Dr. Claudia Bibus, Swiss and European Patent Attorney, E. Blum & Co. AG,
Varderberg 14, 8044 Zurich

VS,

Latvia MGI Tech SIA Defendant
Dzirnavu jela 57A-4, Riga, Latvia, LV1010

represented by Dr. Thierry Calame, Attorney-at-Law, andjor Lara Dorigo, Attorney-at-
Law, Lenz & Staehelin, Brandschenkestrasse 24, 8027 Zurich

assisted by Dr. Martin Wilming, Swiss and European Patent Attorney, Hepp Wenger
Ryffel AG, Friedtalweg 5, 9500 Wil SG

 

Homburger AG T +4143 222 70 00
Prime Tower F +4143 222 15 00
Hardstrasse 201 way homburger.ch

CH-3005 Ziirich lawyers@homburger.ch
2| 83

re

Patent Infringement
we herewith respectfully submit Plaintiff's

Statement of Reply,

maintaining the prayers for relief as filed with the statement of claim, with the following
additional auxiliary prayers for relief:

Prayer for rellef 4a, subsidiarily (eventualiter} to prayer for relief 4:

Defendant shall be prohibited,

under threat of an administrative fine of GHF 1,000 per day of non-com-
pliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1}(b} CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, Importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting In circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of atemplate nucleic acid comprising repeating

the steps of (a) incorporating one or more fluorescently labelled nucle-
otides Into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nuclectide(s},

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof;

Prayer for relief 4h, subsidiarlily (eventualiter) to prayer for relief 4a:

Defendant shail be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing In Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nuclele acid comprising repeating
3| 83

the steps of (a) Incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cieic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s) by iilumination,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof;

Prayer for relief 4c, subsidiarily (eventualiter) to prayer for relief 4b:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}{c) CCP, but of at least CHF 6,000 pur-
suant to Article 343(1}(b} CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating

the steps of (a) incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-

porated nucleotide(s) by iNumination with laser fight,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof;

Prayer for relief 5a, subsidiarily (eventualiter) to prayer for relief 5:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant te Article 343(1)(c) CCP, but of at least CHF 6,000 pur-
suant to Article 343{1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event af non-compliance,

from manufacturing, importing into Switzeriand, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
jation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a} incorporating one or more fluorescently labelled nucle-
4] 63

otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s),

wherein the substrate for incorporation of fluorescently labelled nucle-
otide is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof;

Prayer for relief 5b, subsidiarily (eventualiter) to prayer for relief 5a:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1){b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise In Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identify of one or more of the incor-
porated nucleotide(s) by ifumination

wherein the substrate for incorporation of fluorescently labelled nucle-
otide is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a sait
thereof;

Prayer for relief 5c, subsidiarily (eventuafiter} to prayer for relief 5b:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering In Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland
5[83

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorperating one or more fluorescently labelled nuctle-
ofides into a strand of nucleic acid complementary to said tempiate nu-
cleic acid and (b) determining the identity of one or more of the incor-

porated nucleotide(s) by illumination with laser light,

wherein the substrate for incorporation of fluorescently labelled nucte-
otide is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof;

Prayer for relief 6a, subsidiarily (eventuafiter) to prayer for retief 6:

Defendant shal! be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(4)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1){b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) Incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s},

wherein the substrate for incorporation of fluorescently labelled nucle-
otide is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof

wherein the ascorbic acid or salt thereof is present in the buffer at a
concentration of at least 20 mM;

Prayer for relief 6b, subsidiarily (eventuafiter) to prayer for relief 6a:

Defendant shall be prohibited,
8183

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as weil as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zertand, offering In Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) Incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cletc acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s) by illumination,

wherein the substrate for incorporation of fluorescently labelled nucle-
otide is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof

wherein the ascorbic acid or salt thereof is present in the buffer at a
concentration of at least 20 mM;

Prayer for relief 6c, subsidiarily (eventualiter) to prayer for relief 6b:

Defendant shail be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}(c) CCP, but of at least CHF 5,000 pur-
suant to Articte 343(1}{b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzeriand, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s)_by illumination with laser light,

wherein the substrate for incorporation of fluorescently labelled nucle-
otide Is a nucleoside triphosphate,

said kits comprising a buffer that comprises ascorbic acid or a salt
thereof
7|83

wherein the ascorbic acid or salt thereof is present in the buffer at a
concentration of at least 20 mM;

Prayer for relief 7a, subsidiarily (eventualiter) to prayer for relief 7:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}(c} CCP, but of at least CHF 5,000 pur-
suant to Article 343({1}(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzeriand, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labelled nucle-
otides Into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s),

comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the base of the nucleotides via a cleavable linker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a sait thereof;

Prayer for relief 7b, subsidiarily (eventualiter) to prayer for relief 7a:

Defendant shali be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(4)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC In the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labelled nucle-
8783

otides into a strand of nucleic acid complementary to said template nu-
cleic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s) by illumination,

comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is tinked to the base of the nucleotides via a cleavable linker,
DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a salt thereof;

Prayer for relief 7c, subsidiarily (eventualiter) to prayer for relief 7b:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,090 pur-
suant to Article 343(1)(b} CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
iation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labeled nucie-
otides into a strand of nucleic acid compfementary to sald template nu-
cleic acid and (b} determining the identity of one or more of the incor-

porated nucleotide({s) by illumination with laser light,
comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
iabel is linked to the base of the nucleotides via a cleavable tinker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a salt thereof;

Prayer for relief 7d, subsidiarily (eventualiter) to prayer for relief 7c:

Defendant shall be prohibited,
9| 83

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1}{c} CCP, but of at least CHF 5,000 pur-
suant to Article 343(1}(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering In Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthes/s
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) Incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary to said template nu-
cleic acid and {b) determining the identity of one or more of the incor-
porated nucleotide(s),

comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the base of the nucleotides via an azido moiety-con-
taining cleavable linker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a salt thereof;

Prayer for rellef 7e, subsidiarily {eventuafiter) to prayer for relief 7d:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1){c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1}(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing Into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating

the steps of (a) incorporating one or more fluorescently labelled nucle-
otides inte a strand of nucleic acid complementary to said template nu-
cteic acid and (b) determining the identity of one or more of the incor-
porated nucleotide(s) by flumination,

comprising
10| 83

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the base of the nucleotides via an azido moiety-con-
taining cleavable linker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a salt thereof;

Prayer for rellef 7f, subsidiarily (eventualiter) to prayer for relief 7e:

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343{1)(c} CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, Importing into Switzerland, exporting from Swit-
zertand, offering in Switzerland, selling in Switzerland, putting in circu-
Jation otherwise in Switzerland, storing in Switzerland

kits for sequencing by successive cycles of sequencing-by-synthesis
at least two nucleotides of a template nucleic acid comprising repeating
the steps of (a) incorporating one or more fluorescently labelled nucle-
otides into a strand of nucleic acid complementary ta said template nu-
cleic acid and (b} determining the identity of one or more of the incor-

porated nucleotide(s) by illumination with taser light,
comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the base of the nucleotides via an azido moiety-con-
taining cleavable linker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorbic acid or a salt thereof.
11/83

Table of Contents:

Foritial Matters ...cccsssssessercceressnsnsensenthaneceesoa en cesanensuprausnaeeneugpesssunarictheedsspyenanecnensne ses 13
A. In Gereralh. occas ceecesessenseenseneecesseeeeseageeceseeeeseereee inn anger ernie aeaaeeteneeanees 13
B. Plaintiff's AMGr@SS ooo. ee cece errteetee errr ree tne OPEL REPRE Fn pager ean aa eae 13
On the Mer itS.....:.:cccccscessseeceresesneeeaeensesnaecneenconecneeasdeeneSGenene cpneese nee eRneaeneneh bad st4HEHEESDEREEE 13
A. Defendant's Infringing Activities in Switzerland ...... ccc ceteceecee ce teneeeneenrennennes 43
f. Change of Product Names... cece eccsseniseeseresreecessernneeestesatantntenrnegey 43
2. Further MGI Sequencing Chemistry for Use on MG] Sequencers.............15
3, The Defendant's Infringing Acts in Switzerland oo... eee eee eeereereree eens 16
4, Technical background... eee cceeecerneeeereetersenerereenereenenaserceseapenesteetisetess 22
B. Infringement of EP'578 oo e ce ccseet rer eer ers eeeeetetenerdeteetesesenaeananaeeaensespeneeuoss 22
1. Preliminary remarks... cece ceseeeeeereeterseerrnneeeeeaeees csceeesnsaeeenrrreemieagaes 22

2. MGI sequencing nucleotides, reagent kits and methods infringe EP'S78

a) Testing material

b} New test results with the MGI Kit confirm the presence of
infringing modified nucleotides in MGI's sequencing chemistry........23

c) Direct Literal Infringement of Independent Claim 1 and
Dependent Claim 4 by MGI's unlabelled dNTPS............ seaneaeeeersene ne 24
{1} Realization of Feature 1 "A modified nucleotide molecule".....24
{2) Realization of Feature +.1 “comprising a purine or

 

PYTIMIING DASE” eee cect esecate creas eeeeetenvenneereeeenatennineeneeet 24
{3) Realization of Feature 1,2 “and a ribose or deoxyribose
SUGAP NOISY” oo ect e cece e terre bene cA nn pean eaeananeseanerseaeeneges 24

(4) Realization of Feature 1.3 “having a removable 3'-OH
blocking group covalently attached thereto" and of entire
Feature Group 1.3 in the alternative corresponding to

F@ature 4a. ccc ccecse es eeecneeeesaeee ee eseranpaseesoeeesersesenesesaseenean ers a4

d) Direct literal infringement of independent claim 1 and dependent
claims 4, 6, 7, 9 by MGI's labelled UNTPS.........::::csccceesetstetetereesceeee 30
e) Direct infringement of ciaim 25 by nucleotides and kits...........0-0++ 35

f) Contributory infringement of method claims 12 and 17 and
PROMUCE CLAITE 29 oe cececereteerecetanereereneeeeeeeseeesneeeeeerersanenenetiaesenasenes 35
GQ} GON GIUSION 2... cece tee cece ects ceee reas rans anaes eeeeseentenansenaeenenesatinenarey 36

C. Validity of EP'57 oe cesc e ener nrncer rene enter eenen ene can eneesanennineerirane nee caes

4. - Preliminary REMmarKS «0... eee cece eeee re rreeeenereeeeescneenete teste teastcaaeneene anes
2. Ju ef al, the closest prior art
a) The criterion "Small Dimension of the Protecting Group" is not

 

Gefined ih Ju Ot al. ..eeccesccecesceceecneeseeeeeeccescssaescacssneepeneseesineeserense rtd 38
b) Regarding the criterion "Selective cleavability under mitd

conditions in an aqueous environment’ by Ju et al... 39
c} Regarding the criterion “Deprotection must nof lead to

irreversible denaturation of the DNA" voce ee cece eter estreneneenaes 40

d) "The avoidance of protecting groups with ester or ketone units"
is the only clear predictive selection criterion taught by Ju ef al. —
42| 83
yet it teaches away from using the electrophilic azidomethyl
TOUD cerseesceesetcceeneceneneneeeaeteeeeteerennesnenccasigeersenenenracessesauanseegverseceseas 41

e) Ju et af does not disclose or suggest a "preference for
unbranched protecting groups with no more than 4 afoms" .......6. 42

p “The skilled person's appreciation that the preferred protecting
group in Ju et al, ie. the MOM group, was a protected

hemiacetal’ is a mere allegation ......cccsssscccscceceeseeeteetertnernrrceeeeeenie 43
GQ) SUITITIAIY . ees eects reeeesententsaenensereeneteesesnanrecansannenerpenieantaeaenneneneenenes 44
3. Greene and Wuts — a standard textbook that belongs to the general
technical knowledge of the skilled Person... cscs stttetseeese ee sens

 

4, Zavogorodny et al. as secondary document
5.  Gololobov and Polushin et al. as an additional documents regarding

 

deprotection CONCILIONS... cece aeees ee eet nin nieneaerennecsesecneeceantanaenenes 49
6. The Claims are inventive of vu ef al, and the other cited documents........ 54
7. Critical Review of Statements and Results presented in the Carell
Declaration .oo...cccccccscecersceesceceeeessnennenensrieeessneees cntsneeannereaseescnereemees Leneaserenee 52
8. The decision by the Opposition Division is correct ........- cect teteres 54
9, —- Remaining Claims oo... ee ecccecereesceeeneensseeeeteereeserneeesennestesensrneneseaseantiays 55
BD. Infringement Of EP"412 oo cece rene eceeeeees ernie rereceeenenserececttennennenirsesnercints 55
1, Preliminary remarks... ccc eee cesenee tener ener errr cerieereeresteerenenennmecre ets 55
2, MGI's sequencing reagent kits and methods infringe EP'472..... 57
a) Sufficient proof of infringing acts of Defendant..............-.-- ene 57
b) Infringement of EP'412 ...0. cence eet eer eran teen epee neaseeegieen 57
E, Validity of EP'A12.0. ee cccee seen tenececeeceretenetaennaateaneseesneenttesceneenaraesneirrenet et ees
1. Preliminary REMAarks ...... cece csscereserenr rer tentecereenstaeennerieeneneeetnenesieans
2. Amendments to claims were admissible
a} —- Preliminary Remarks |... cece estes erereteettereterer tener cement iets
b) Amendments in Claim 1 osc ceseeeereccre eset esstscrerennennerteprezencanecnaeerans
Cc) —- Amendments in Claim 2 ...--.eeecceeaesescsseceeecesereeestesnenernenscipeeannenen tes
d} Amendments irs cla 15 2... se cesses tenner erceeee ere ecee nena nanan essences
BY CONCLUSION 0.0... eee eee ettce cee eee te eeeeee aaes een tanene ste seeentenereatne nan naeae™
3. Novelty Of EP'412 0.0. cece cccensneenecrneeeereeterersnnenenananeresteeteeseesariesiennnaaeress
a) Novelty of claim 4 over US 420 ooo... cesses scesseees cee tee terre ttesenn trees
4. Inventive Step of EP41 20.0. nsen eres ene ren eereretesaaesenenrenrsereereercnes
A) —- Preliminary remarks... cies eee essence nrantsaaereneeneeeeeetentennecinatsetsees

  

b) Prior art in opposition proceedings
c) Distinguishing feature over WO'073 and the objective technical

PPODIOIN oo. cece cceeenecaerer ene cteentenseeenestanneer nieces naaesenennanncerpedsereeneentanines 70

d)  W0O'957 in combination with Diftrich et al. or Van Dijk et Gi, eee 42
e) Braslavsky et al. in combination with Dittrich ef al. or Van Dijk ef

EAL, co ccccsccanscenceeveceysccucetesveressencaeeeseepscee tne sseeas i) eHegRU Saag sees Ce geesnenaseecnens 74
f} Any of WO'073, WO'957 or Braslavsky et al. in combination with

WO'165, WO 2004[085546 andjor Parhad et Al... eeesee te ecesees 74

Q) —- The rernaiining Claims ...cccesnecesceceeterereeeratieentanesteesens tee reenneccnaities 76

F. Auxiliary Requests regarding Infringement of Claim 1 Of EP"412 oo. ceeeeecce rete 76
a) Remarks regarding the validity of amended Claim 1 according to

Auxiliary Requests 1 €0 41.0... cece rererentssceecensreteeteenranenss 78

b) Remarks regarding the infringement of amended Claim 1
according to Auxiliary Requests 1 10 4.0... eset eteerereceteeeeeines 79
13483

G. Auxiliary Requests Regarding Infringement of Claim 15 of EP'442 oes 79
a) Remarks regarding the disclosure of the amended features in

Auxiliary Requests 5 and 6... cccssecessseersecerneeceeerseertarsrrneiatenes 80
b) Remarks regarding the validity of amended Claim 15 according

to Auxiliary Requests 5 and 6: oo... ccc cece cee eevee eneaecneeeernnene 80
c) Remarks regarding the infringement of amended Claim 15

according to Auxiliary Requests 5 £0 6.0.00. esate e secrete eee Bt

H. Prayers for relief oo... occ cess ee rte eee nneeereranneneecarneeeeetesdeeeenresseceeeaenaennrneeny 84

Formal Matters

In General

Ad paras. 18-23:

No comments. The Plaintiff takes note that the Court dismissed the Defendant's proce-
dural motion to limit the proceedings to the question of the Defendant's capacity to be
sued (act. 16 para. 23; see act. 29 and 30).

Plaintiff's Address

It should be noted that in January 2019, the Plaintiffs registered address under the Com-
panies Act 2004 became 19 Granta Park, Great Abington, Cambridge, Cambridgeshire,
England, CB21 6DF.

Evidence:
—~ Excerpt of Companies House re Plaintiff Exhibit 22

Consequently, the caption is to be amended accordingly.

On the Merits

Defendant's Infringing Activities in Switzerland

Change of Product Names

In the statement of claim, we referred to BG! and MGI genetic sequencers that were
known as the MGISEQ-17, the MGISEQ-2000, the MGISEQ-200 and the BGISEQ-500,

and the sequencing reagent kits bearing the respective denominations (¢.g., act. 1
para. 87 et 5eq.).
5

14 | 83

Due to a trademark dispute between the Plaintiff's group of companies (holder of the
“MISEQ" trademark and selling the MiSeq System) and the Defendant's group of com-
panies, the latter had to rebrand their product range. Outside of China, the MGISEQ-T7
became the DNBSEQ-77, the MGISEQ-2000 became the DNBSEQ-G400, and the
MGISEQ-200 became the DNBSEQ-G50. Regardless of the name changes, the prod-
ucts and their technology remain identical. This can be seen from the MGl-website,
where for example with respect to the DNBSEQ-G400, formerly MGISEQ-2000, the fol-
lowing is stated (Exhibit 23):

Product Model”

DNBSEQ-G409
DMESEQ-G400RS (for research only}
DNBSEQ*GAGGCK (clinical purpose, overseas IVD)

 

Remark: DNBSEQ-G400 remain their original product names as MGISEQ-2009 respectively in

 

 

China and some other overseas countries.

 

Evidence:
— Excerpt from nitps://en.mgitech.en/products/instruments_infof2/ re DNB-

SEQ-G400 Exhibit 23
— Excerpi from hUps://en.mgitech.cn/products/instruments_info/6/ re DNB-

SEQ-G50 Exhibit 24
~- Excerpt from https:/Awww.illumina.com/systems/sequencing-plat-

forms/miseg. html Exhibit 25

The rebranding also affected the sequencing reagent kits, where the reference to the
respective sequencer has simply been adapted to the new denomination. For example,
the MGISEQ-2000 High-throughput Sequencing Set was rebranded as the DNBSEQ-
G400 High-throughput Sequencing Set. This is evidenced by the current DNBSEQ-
G400RS High-throughput Sequencing Set User Manual. Under "1.1 Applications" it says
"DNBSEQ-G400RS High-throughput Sequencing Set is specifically designed for DNA
or RNA sequencing on MGISEQ-2000RS or DNBSEQ-G400RS".

Evidence:
— DNBSEQ-G400RS High-throughput Sequencing Set User Manual Exhibit 26

Because the products were unaffected by the name changes, references in the state-
ment of claim to the old names must be read as references also to the products under
the new names.
10

4

12

18 [83

Further MGI Sequencing Chemistry for Use on MG] Sequencers

Since submitting the statement of claim in June 2019, Defendant's group of companies
announced that they will supplement their portfolio of sequencing reagent kits for their
DNBSEQ sequencers with kits based on a chemistry called CoolMPS. In a recent article
co-authored by Radoje Drmanac — MGI's CSO (see act. 16 para. 89) — released on the
Biof&xiv preprint server on February 19, 2020, MGI reported that its "Coo/MPS™: mas-
sive parallel sequencing chemistry is implemented on MGI's PCR-free DNBSEQ MPS
platform" (cf. Abstract).

Evidence:
— BioRxiv preprint 2020 Exhibit 27

According to the BioRxiv preprint, one "feature of the CoolMPS chemistry is that no flu-
orescently labeled RTs [reversibly terminated nucleotides] are required”. As explained in
the extract below, detection of the modified nucleotides used in the CoolMPS method is
achieved using fluorescently fabeled antibodies. Furthermore, MGI's CoolMPS chemistry
stil uses 3'-blocked nucleotides, ie. modified nucleotides, for successive cycles of tu-
cleotide incorporation in SBS. The BioRxiv preprint states:

"Incorporation of unlabeled reversibly terminated nucleotides, and base determina-
tion, is performed in each cycle of sequencing using base-specific 3° block-depend-
ent fluorescently labeled antibodies. Removal of the bound antibodies and 3° block-
ing moiety on the sugar group of the nucleotide regenerates natural nucleotides
with no scar on the base. This feature of reversion to a natural nucleotide allows
further extension of the strand in a new cycle of sequencing without any interference
from the prior cycle" (cf. p. 2, para. 2, emphasis added).

Evidence:
— BioRxiv preprint 2020 Exhibit 27

Thus, apparently MGI plans to offer as an alternative to its “current sequencing chemis-
try" (cf. act. 16, para. 89 and act. 16_15) a sequencing chemistry termed "CoolMPS™"
that still uses nucleotides modified with a 3' blocking group.

The 3' blocking group attached to the nucleotides of both MGI's current and the CoolMPS
sequencing chemistry is an azidomethyl blocking group, as demonstrated in section II.B.
below. The difference between MGI's “current” and MGI's "CoolMPS" nucleotides is only
related to how the fluorescent label is attached to the 3'-azidomethyl blocked nucleotides
during the imaging phase.

Thus, the infringement analysis below and In act. 1, para. 93 et seqq., at least regarding
MGI's unlabelled modified nucleotides, applies to both the "current sequencing chemis-
try" and the "CoclMPS sequencing chemistry" of MGI (regarding the CoolMPS, cf. also
paras, 59 et seqq.).
13

14

15

16

18] 83

The Defendant's infringing Acts in Switzerland

Ad paras, 26-41

As set out in the statement of claim (act. 1, para. 87-92}, Defendant offers and distributes
a range of MGI sequencing platforms and the corresponding sequencing reagent kits in
Europe, including Switzerland. Among the platforms and kits offered and distributed in
Switzertand are the MGISEQ-2000 sequencer (today: DNBSEQ-G400) and the appro-
priate sequencing reagent kits such as the MGISEQ-2000 High-throughput Sequencing
Set, today called the DNBSEQ-G400 High-throughput Sequencing Set.

Defendant contests infringing acts in Switzerland. Defendant's primary defense |s that
Plaintiff has not provided appropriate evidence for the alleged infringing activities (act. 16
para, 27 et seq.). In particular, Defendant states that act. 15 does not mention thal
Defendant is a distributor in Europe, or Switzerland in particular. Further, Defendant crit-
icizes that act. 1_1 and act. 1_13 do not state that Defendant is a distributor in Switzer-
land or that if cooperates with Swiss entities in this respect (act. 15, para. 28-29).

Plaintiff has obtained two versions of the user manuals of the MG! sequencer MGISEQ-
2000, today DNBSEQ-G400, This is the type of sequencer that is installed at the
Health 2030 Genome Center at Campus Biotech in Geneva, The last page of both these
manuals states that the Defendant is the European MGI representative (see Exhibit 26,

p. 64}:

European representative
information

 

We SSE

ame Lala 463 Teck 514

Adfiess Daten staat 574.4, Riga, Latvia, LV-100
Evidence:
— User Manual MGISEQ-2000 dated August 28, 2018 Exhibit 28
-- User Manual MGISEQ-2000 dated September 5, 2018 Exhibit 29

It is clearly established that Defendant indeed is acting as the MGI group representative
and distributor in Europe. It is established that Defendant on several occasions sold
MGISEQ-2000 High-throughput Sequencing Sets to a customer in Sweden (Exhibit 30),
has supplied an MGISEQ-2000 (today: DNBSEQ-G400) sequencing platform to a cus-
tomer in the UK (Exhibit 31), and has supplied a DNBSEQ-G400 sequencer together
with DNBSEQ-G400 High-throughput Sequencing Set to a customer in Finland (Ex:

hibit 32).
17

18

19

47/83

Evidence:

— Commercial Invoice dated fuly 22, 2019 Exhibit 30
— Response to Freedom of Information request dated November 13, 2019 Exhibit 314
— E-mail exchange with Finnish customer Exhibit 32

The statement in the user manuals of the MG] sequencer that Defendant is the European
group representiative does not positively name Sweden, the UK or Finland, and it does
not exclude Switzerland. “European representative" therefore clearly means, and in good
faith, must be understood as including all European countries, including Switzerland.
Europe without carving out Switzerland means Europe including Switzerland.

This is further supported by the following information in the product brochures for the
DNBSEQ sequencers:

p—— Japari
Ei

 

Evidence:

— Brochure of DNBSEQ-G400 Gene Sequencer Exhibit 33
— Brochure of ONBSEG-G50 Gene Sequencer Exhibit 34
— Brochure of DNBSEQ-T7 Gene Sequencer Exhibit 35

According to this information, Defendant is the MGI group's European "Lagistics Cen-
ter" and "After-sales Service Center". The map of Europe includes Switzerland, and
20

21

22

23

24

18 | 63

logistics is tantamount to distribution. Clearly, Defendant is, and is promoted as, the
MGI group's distributing company for Europe including Switzerland.

Under the heading “After-Sales Services" it says "Please be advised ta communicate in
advance for all international regional orders prior to the proposal”. In the above-copied
information, Defendant is illustrated as regional representative for the region of Eu-
rope, which is fully in line with the reference on the last page of the MG! sequencers’
user manual ("European representative information"; supra, para. 15).

After-sales services for sequencing platforms includes supply of sequencing reagent kits.
This directly follows from the MGI sequencers’ user manuals. These user manuals in-
clude the explicit instruction that MGI sequencers must only be used together with MGI
sequencing kits. The following is a warning copied from the user manual of a MGI se-
quencer MGISEQ-2000 (today: DNBSEQ-G400, cf. supra para. 5 et seq.):

Reagent kit and sequencing flow cell

Use only the reagent kit and flow cell of the manufacturer for the sequencing
process. You can purchase them as needed from the authorized eales
representatives,

Evidence:
— User Manual MGISEG-2006 dated August 28, 2018 Exhibit 28
— User Manual MGISEQ-2000 dated September 5, 2018 Exhibit 29

As mentioned before, the "authorized sales representative" for Europe is, according to
the last page of the user manual, Defendant. Defendant is therefore clearly offering to
seli and deliver sequencing reagent kits into Switzerland, a part of Europe.

Furthermore, the above information copied from DNBSEQ product brochures states that
Defendant, as part of its after-sales services, is also offering “free installation and instal-
lation validation services, including all the reagents required for delivering such ser
vices". Installation and installation validation requires performing sequencing runs for
which sequencing reagent kits are needed. This is confirmed by the email exchange
between Defendant and a Finnish customer. An employee of Defendant's service de-
partment wrote:

10. For validation need the following:
1, MGISEQ-2000 High-throughput Sequencing Kit (PEI00}, min 3pcs.

a Aa nA 4

Evidence:
— E-mail exchange with Finnish customer Exhibit 32

This further confirms that Defendant is offering ta provide sequencing reagent kits for
use on MGI sequencers to Switzerland as part of Europe.
25

26

19483

That Defendant is offering such services into Switzerland and that there at least is a
manifest risk that Defendant will become active in Switzerland Is finally confirmed by a
préss rélease issued in late 2019 on the occasion of the expansion of Defendant's busi-
ness activities. With respect to Defendant's established business activities, the press
release states:

“At present, the Latvia center fulfills four functions: R&D cooperation, testing exper-
iments, regional sales and regional maintenance."

As regards the Defendant's role within the MGI group for the development of the Euro-
pean market, the president of MGI said that

"the base in Latvia is a key investment for the development of European business
and an important step for MGI's globalization"

and that

“this will help high-end life science research equipment in China go global, building
a complete technical service support system and product supply chain to efficiently
meet the needs of customers and build deep experience in the European market".

Evidence:
— MGJ press release of November 26, 2019 Exhibit 36

The press release thus confirms that it clearly is Defendant's raison d'étre to develop and
therefore serve the European market — not some European countries, but the European
market as a whole. {t would make no sense to establish a European base that does not
also serve MGI's Swiss customers, be it Swiss distributors or Swiss end customers. It is
unreasonable to assume that Defendant as MGI's regional representative that is, among
others, responsible for regional! sales, would deny servicing Swiss customers and would
refer Swiss customers to other MGI centers, all of which are located much further away
and in different time zenes. It seems far fetched, far example, to assume that of the two
MGI hotline numbers that are available, one in Europe and the other in China, Swiss
customers would be required to use the Chinese number with Beijing service hours. The
European number is a Latvian number:
af

28

29

30

20 | 83

 

What kind of service you wish we Senice Program Addendum No, i
could provide you with?

“PAIS rt

+ 86-400 -096-a588

i fence Cora

Sapa Tard Pare ns *2im GEM PER Ware,

 

* hor ra
+377-25108106 (for BU and Africa
region}

 

+ Tete Se

deneqtfoseeen Tra dita pee der

 

 

 

 

 

Evidence:
— Excerpt from MGI website regarding Service Exhibit 3/

For all these reasons, it is established that Defendant is at least offering to distribute and
sell MGI sequencing reagent kits for use with MG! sequencers in Switzerland.

Regarding the MGISEQ-2000 sequencer installed in Geneva, Defendant states that such
a sequencing platform being present in Geneva does not constitute an infringing act and
that Defendant was not involved in the supply of such product to the Health 2030 Ge-
nome Center at Campus Biotech (act. 16, para. 31). Defendant then goes on to allege
that the MGISEQ-2000 at the Health 2030 Genome Center at Campus Biotech may well
have been used with kits of Plaintiff or of a third party (act. 16 para. 33). This line of
defense is evidently wrong, for several reasons.

Firstly, it is disputed that it is possible to use third party reagent kits and, in particular,
jHurmina's reagent kits on MGI sequencing platforms.

One apparent reason for this is that operating MGI sequencers involves scanning the
reagent kit ID as described in the brochures of the MGI sequencers (see step 4 of the
description on gene sequencing):
37

32

33

21} a3

Graphical User Guide,
simple and easy to operate

 

 

 

 

Evidence:

— Brochure of DNBSEQ-G400 Gene Sequencer Exhibit 33
— Brochure of DNBSEQ-G50 Gene Sequencer Exhibit 34
— Brochure of DNBSEQ-T7 Gene Sequencer Exhibit 35

This alone shows that the MGI sequencers cannot be used with reagent kits of other
manufacturers, Such kits, e.g. kits of flumina, cannot be scanned on an MGI sequencer.

tn addition, the quantity of individual reagents used is different in different machines — in
different machines of MGI, and even more se in different machines from other manufac-
turers (see act. 1 para 87). It is also for this reason not possible to use sequencing rea-
gent kits of other manufacturers with MGI sequencers or vice versa.

Secondly, the MGI sequencers are sold with the explicit instruction that they must only
be used together with MGI reagent kits (supra, para. 21}. This disproves Defendant's
suggestion in act. 16 para. 33 that the MGISEQ-2000 at the Health 2030 Genome Center
in Geneva could be running with non-MGI sequencing reagent kits.
34

35

36

29 [ 83

Lastly, Defendant states that Plaintiff did not reveal where or from whorn it obtained the
MGi sequencing reagent kit that it used for test purposes (act. 16 para 34), However,
Defendant does not elaborate why it would be relevant whether the kit was obtained in
Switzerland or not, MGI is offering the same range of MGI sequencers (DNBSEQ-T7,
formerly MGISEQ-T7; DNBSEQ-G400, formerly MGISEQ-2000; DNBSEQ-G50, for-
merly MGISEQ-200) and the same MGI sequencing reagent kits based on the same
sequencing chemistries worldwide. Thus, the MGISEQ-2000 High-throughput Sequenc-
ing Kit is the same, regardless where It is bought.

Evidence:

— Brochure of DNBSEQ-G400 Gene Sequencer Exhibit 33
— Brochure of DNBSEQ-G50 Gene Sequencer Exhibit 34
— Brochure of DNBSEQ-T7 Gene Sequencer Exhibit 35
— DNBSEQ-G400RS5 High-throughput Sequencing Set User Manual Exhibit 26

Technical background
Infringement of EP'578

Preliminary remarks

Ad paras, 45-49

Plaintiff agrees with some aspects of the Defendant's definition of the skilled person.
Plaintiff's position is that the skilled person would have been a member of a team of
scientists working on SBS product development. Such a skilled person would have held
a doctoral degree in chemistry, molecular biology, or a closely related discipline, and
would have had at least five years of practical academic or industrial laboratory experi-
ence directed toward the research and development of DNA sequencing technologies.
The Defendant asserts that the skilled person would have specialist knowledge in par-
ticular areas, which is clearly motivated by having the invention of EP'578 firmly in mind.
This is addressed further below.

Nonetheless, regardless of which precise definition of the skilled person is ultimately
used, Plaintiff's position is that EP'578 is valid and infringed.
a)

37

38

39

40

41

42

b)

43

23| 63

MGI sequencing nucleotides, reagent kits and methods infringe EP'578
Testing material

Ad paras. 50-52

Defendant's allegations that the testing material used by Plaitniff was unsuitable is con-
tested:

The results demonstrating the presence of infringing modified nucleotides in samples
from the previously tested BGI kit (‘BGISEQ-500RS High-throughput Sequencing Kit
Model: PE1G0") have now been confirmed by highly conclusive tests results from further
analyses of samples from another MGI kit.

Plaintiff has obtained a MGI sequencing reagent kit labelled "MGISEQ-20G0RS High-
throughput Sequencing Kit Model: PE150". This MGI Kit contains the reagents needed
for performing SBS on an MGISEQ-2000R5 sequencer (today: DNBSEQ-G400; see su-
pra para. 5)

An analysis of this MGI Kit was performed by the independent test laboratory Eurofins
EAG Materials Sciences (Eurofins). The resuits of Eurofins' testing are reported in the
declaration of Mary M. Dothage dated January 8, 2020 (678 Eurofins Report). As ex-
plained in the 578 Eurofins Report at para. 7, the MGI Kit contained fluorescently labelled
dNTPs and unlabeled dNTPs. The 578 Eurofins Report confirms that MGI's sequencing
chemistry applies Illumina's proprietary SBS technology.

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sciences of Janu-
ary 8, 2020 Exhibit 38

In the following, we will also prove that this MGI Kit (i.e. the MGISEQ-2000RS High-
throughput Sequencing Kit) infringes EP'678. This confirms the previous findings relating
to the BGISEQ-500RS High-throughput Sequencing Kit.

Further, we also show that MGI's CoolMPS chemistry infringes EP'S78.

New test results with the MGI Kit confirm the presence of infringing modified nu-
cleotides in MGI's sequencing chemistry

Ad paras. 53-59
The 578 Eurofins Report presents results of the following experiments:
(a) Liquid chromatography|mass spectrometry analysis undertaken to establish

whether the masses of unlabelled dNTPs in the MGI Kit correspond to the masses
of 3'-azidomethy!-dNTPs (cf. Section D of the 578 Eurofins Report, Exhibit 38).
(1)

44

(2)

45

(3)

46

(4)

af

94 | 83

(b) Liquid chromatography|mass spectrometryjmass spectrometry undertaken to es-
tablish whether the molecular structure of a labelled dNTP in the MGI Kit corre-
sponds to the molecular structure of a published Illumina labelled 3'-azidomethy-
dNTP (ef. Section E of the 578 Eurofins Report, Exhibit 38).

Direct Literal Infringement of Independent Claim 1 and Dependent Claim 4 by MGI's
unlabelled dNTPs

Realization of Feature 1 "A modified nucleotide molecule"

According to the GenomeWeb Article (act. 1_15), MGI's CSO Radoje (Rade) Drmanac
stated that their "sequencing chemistry relles on stepwise sequencing-by-synthesis
(SBS) where 3'-blocked nucleotides are labeled with cleavable fluorescent dyes..." and
that "MGI has now developed a chemistry that involves unlabeled 3'-blocked nucleotides
and uses four types of fluorescently labelled monoclonal antibodies for detection that are
each specific for one base” (cf. page 3, last paragraph bidging to p.4}. The newly devel-
oped chemistry is a reference ta CoolMPS sequencing chemistry.

Evidence:
— “MGI Prepares to Sell Sequencers in North America, Europe, annonces

Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019 act, 1_15
— BioRxiv preprint 2020 Exhibit 27

Realization of Feature 1.1 "comprising a purine or pyrimidine base”

The MGI Kit comprises two vials with labelled dNTPs and unlabelled dNTPs (cf. para. 40
above), dNTPs are deoxynucleotide triphosphates, i.e. the building blocks of DNA which
by definition comprise a purine or a pyrimidine base.

Realization of Feature 1.2 "and a ribose or deoxyribose sugar moiety"

Nucleotide triphosphates (NTPs) by definition also comprise a ribose or deoxyribose
sugar moiety. NTPs comprise a deoxyribose sugar moiety.

Realization of Feature 1.3 "having a removable 3'-OH blocking group covalently
attached thereto" and of entire Feature Group 1.3 in the alternative corresponding
to Feature 4

According to the GenomeWeb 2019 article (act. 1_15) and the BioRivx preprint (Ex
hibit 27), both MGI's current and its CoolMPS sequencing chemistry are used for the
stepwise SBS method, also termed cycle sequencing method, Such a stepwise or cycle
sequencing method requires that the incorporated dNTPs are modified with a removable
3'-OH blocking group to stop the synthesis reaction after every single nucleotide that is
added to a growing DNA strand (cf. act.1 para. 30). Only after the newly incorporated
nucleotide is identified, can the 3'-OH blocking group be removed and the sequencing
48

49

50

51

52

53

25 | 83

by synthesis can proceed to the next step, i.e. to the next cycle of incorporationlimag-
ing|detection[deprotection.

Thus, both the nucleotides according to MGI's current and the nucleotides according to
MGI's CoolMPS sequencing chemistry comprise a removable 3° blocking group.

For the unlabelled nucleotides in the MGI Kit, the presence of the preferred azidomethyl
blocking group is confirmed by experiment (a) of Eurofins as explained below in para. 52
ef seqq.

The azidemethy! blacking group is the subject matter of dependent claim 4, Le., it realizes
feature 4 and correspondingly also the following selection of alternative features accord-
ing to claim 1:

Feature 1.3.1: “such that the 3° carbon atom has attached a group of the structure
-O-7"

Feature 1.3.2: in the third alternative: “wherein Z is -C(R')2-Na"

Feature 1.3.4 in alternative a: “each R’ is independently a hydrogen atom"

Evidently, features 1.3.2 and 1.3.4 must only be fulfilled in one of the possible alterna-
tives. Furthermore, features 1.3.3 and 1.3.5 of claim 1 refer to R" and are therefore not
required for the third alternative of feature 1.3.2 (cf. act. 1, para. 46).

In experiment (a) liquid chromatography|mass spectroscopy {(LC|MS) analysis, Eurofins
compared the masses of standard 3'-azidomethyl-dNTPs obtained from Jena Bioscience
GmbH (Jena, Germany; Jena 3-AZM-dNTPs Mix) with the masses of the dNTPs present
in the translucent white vial labelled "dNTPs Mix II" of the MGI Kit. This vial contained a
colorless solution, the appearance of which was consistent with the characteristics of
unlabelled dNTPs (MGI Untabelled dNTPs) (cf. 578 Eurofins Report, Exhibit 38, para. 9
et seqq.).

Based on the known atomic composition of each free anion of each of the Jena 3'-AZM-
dNTPs, the expected masses for the free dNTP anion and the masses observed in the
LCMS analysis for both the MGI Unlabelled dNTPs and the Jena 3'-AZM-dNTPs Mix are
summarized in the table below (cf. 578 Eurofins Report, Exhibit 38, para. 18}:
54

55

56

26 | 83

fas 3 Observatio,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— Sante |S soures =] aaa cer
Expected 5362
S-AZN-UTTP | Jens 536.1
LaGl ooh
Expected 545.2
J-AZM-GATP | Jana 545.1
MGi 5452
Expected $212
3-AZM-dCTP | Jena S244
MGI Eat
Expected 561.2
3-AZM-GTP | Jana sgl it
MSI 5644

 

 

 

 

 

The 578 Eurofins Report therefore concludes in para. 19 that, for each of the four dNTPs,
the expected mass, the Jena observed mass, and the MGI observed mass are within
experimental error (£0.2 atomic mass units) of each other, and that:

"These results confirm that the dNTPs in both the MGi Unlabeiled dNTPs Mix and
the Jena 3-AZM-dNTPs Mix have the expected mass of the four 3'-O-azidomethyt-
dNTPs. These results confirm that each of the dNTPs in the MGI Untabelled dNTPs
Mix has the same structural composition as the dNTPs in the Jena 3-AZM-dNTPs
Mix."

Evidence:

—— Declaration of Mary of Dethage Eurofins EAG Material Sciences of Janu-
ary 8, 2020 Exhibit 38

The above findings of identical structural compositions are supported by Dr. Floyd
Romesberg whom Illumina has retained as an independent expert to opine on whether,
based on the available evidence, the MGI Kit obtained and analysed by Eurofins accord-
ing to the 578 Eurofins Report includes nucleotides comprising a 3'-azidomethy! blocking
group and therefore falls within the scope of EP'578.

Evidence:

«- Declaration of Dr, Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

In para. 44 of his declaration, Dr. Romesberg concludes:

"LG|MS is an extremely powerful technique which permits the resolution and identi-
fication of molecules in a highly discriminatory manner. In my opinion, these results
confirm that each of the dNTPs in the MG] Unlabelled dNTPs Mix has the same
structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix. This strongly
57

58

59

60

27 | 83

suggests that the MGI Unlabelled dNTPs and the corresponding Jena-AZM-dNTPs
have the exact same number and type of atoms. Given the limited number of ways
that atoms can be connected, and the statement in the GenomeWeb article that
MGI's SBS uses 3'-O-modified dNTPs [...] this fortifies my opinion that the MGi Un-
labelled dNTPs are 3'-azidomethyl dNTPs."

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

The results of the LCHMS analysis therefore show that the MGI unlabelled dNTPs of the
MGI Kit, which are used to perform SBS on the MGISEQ-2000 (today: DNBSEQ-G400)},
directly and literally infringe claims 1 and 4 of EP'578.

It is Hlumina's understanding and position that MGI uses the same sequencing chemistry
for all MGI sequencers, and therefore the testing performed on the MGI Kit for the
MGISEQ-2000 (today DNBSEQ-G400) demonstrates that all sequencing reagent kits
based on MGI’s current sequencing chemistry include the same modified nucleotides.

MGI's new CoolMPS sequencing chemistry also infringes at least claims 1 and 4 of
EP'578. In CoolIMPS chemistry unlabeled 3’-blocked dNTPs are incorporated inte the
growing polynucleotide chain, following which four different base-specific monoctonal
antibodies (each labelled with a fluorescent dye) are introduced for the imaging/ detec-
tion step. Figure 2 In the BioRxiv preprint by Drmanac et al. (Exhibit 27) shows the "un-
labelod adenosine, cytosine, guanosine and thymidine, monophosphate nucteotides with
a 3°0-azidomethy! blocking group" that were used for generation of monoclonal antibod-
ies.

 

5
Base QP NT OY o  COONHS
o ont

J

 

 

N

 

(cf. BioRxiv preprint 2020, bottom of p. 2 and Fig. 2).

Evidence:
— BioRxlv preprint 2020 Exhibit 27

The article confirms that the monoclonal antibodies generated were “specific forthe base
associated with the 3’ reversible terminated ribose” and ‘in addition to the base this fie.
3'-O-azidomethyl] chemical moiety is important for strong antibody binding’. Thus, the
antibodies recognize both the specific type of the base and the specific type of 3' blocking
graup, and so CoolMPS requires the use of 3’- azidomethyl blocked dNTPs, which falt
within the scope of product claims 1 and 4 of EP"578.
61

62

63

28} 83

This view is supported by the following concise summary of the relevant parts of the
BioRxiv preprint regarding the CoolMPS chemistry in paras. 66 to 70 of Dr. Romesberg's

declaration (Exhibit 39):
Para. 66 of the Romesberg Declaration states:

"In the section on page 2 titled "CoolMPS: A new MPS Chemistry using unlabeled
RTs", Drmanac et al. explains that in the GoolMPS method “[ijncorporation of unla-
beled reversibly terminated nucleotides, and base detennination, is performed in
each sequencing cycle using base-specific 3 block-dependent fluorescently labeled
antibodies", The CoolMPS process is depicted in Figure 7 of Drmanac et al., which
is reproduced below. Following the incorporation of "cold" nucleotides with an “ex-
tension block", Figure 1 shows the introduction of “labeled base-specific-block-de-
pend[e]nt" antibodies, where each base-specific antibody is labelled with a different
fluorescent dye."

         

       
   

{Adapter i Fe
Posie as Zn.
= 1 a
A, LA 3
ns ao
i oo ;
? if. Regenaration of
A Ruceatide with
wt este cree we : P Batural “scat-
rT BG J i Fass” base
iA A A A
tC im “Ea co
— 0; [reerpomtedt ; <*y Brnthwithbibeied 9; oP Wash at | Crap and
| Tia Huckeatidos | i "bakesspecifrc- Q [Backes : : Washalr :
P with edensan : i Ulackdependant” = i : 2 hocks and
| blocks i j Ags ; binege i EAs :
Repeat Cyeles

Figure 1: GoolMPS*"* process ovenew. Bars ( ™™ } on the unlabeled (cold) nucleotides depict
removable 3’ chemical biocks. Antibodies specific for RTs wilh natural nucleobase are dapicted with

three dye molecules fo increase fluorescent signal.

Evidence:
— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-

D Exhibit 39

Para. 67 of the Romesberg Deciaration states:

"The section of Drmanac et al. titled "Obtaining and labeling monoclonal CoolMPS™
antibodies" on pages 2-3, explains that to demonstrate CoolMPS “natural untabelied
adenosine, cytosine, guanosine and thymidine, monophosphate nucleotides with a
3-.0-azidomethyl blocking group" were used as immunogens to generate rabbit
monoclonal antibodies. In simplified terms, this means thal rabbits were injected with
3'-0-azidomethyl blocked nucleotides in order to induce an immune response and
generate nucleobase specific antibodies. Drmanac et al, explains that antibodies
were screened against each of the 4 nucleotide variants (A, C, G and 7) fo identify
29 | 83

those that were highly reactive against (L.e., specifically bound to) a specific nuctec-
base antigen, and had low or non-detectable reactivity to {i.e., binding of} the three
non-targeted bases."

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

64 Para. 68 of the Romesberg Declaration states:

"The section of Drmanac et al. titled "Binding requires the 3° blocking group" on
page 5 explains that after confirming base specificity, it was next determined if the
blocking graup Is required for strong binding. The paper reports that all four antibod-
ies produced a strong signal when the blocking group was present during antibody
binding and that "[nJo signal detection was evident after removal of the 3' blocking
group suggesting that in addition to the base this chemical moiety is Important for
strong antibady binding potentially preventing antibody to bind to other target bases
in DNA".

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
B Exhibit 39

65 Para. 69 of fhe Romesberg Declaration states:

"Drmanac et al. reports paired-end sequencing (PE150) and single-end 400 base
read sequencing (SE400) using CoolMPS. The discussion section on page 13 states
that the paper demonstrates for the first time “the sequencing of DNA utilizing the
specificity of natural nucleobase recognition by fluorescently labeled antibodies in-
eluding accurate SE400 and PE150". On page 74, ihe paper goes on to state that
"lolur results demonstrate that all four 3’ sugar-modified nucleotides (four 3'-O-az-
idomethyl RTs [reversibly terminated nucleotides] with natural base) can be effi-
ciently discriminated in the context of dsDNA after incorporation of RTs by polymer-
ase at the end of an extending strand hybridized to a longer overhanging template."

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D / Exhibit 39

66 Accordingly, Dr. Romesberg concludes in para. 70:

"The teaching of Dimanac et al. therefore confirms that MGI's CoolMPS chemistry
involves the use of nucleatide triphosphate molecules comprising a purine or pyrim-
idine base and a deoxyribose sugar moiety having an azidomethyl group altached
in the 3' position (i.e. a -OCH2N3 group}, thereby possessing the features of claims
4 and 4 of EP'578."

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39
d)

67

68

69

30] 83

Direct literal infringement of Independent claim 4 and dependent claims 4, 6, 7,9
by MG's labelled dNTPs

MGI's labelled dNTPs were tested in experiment (b} by Eurofins, The results are pre-
sented in section E of the 578 Eurofins Report. As reported in para. 26 and 27, “[t]he
MGI Labelled dNTPs Mix showed four LC [liquid chromatography] peaks consistent with
the expected presence of four different labelled dNTPs".

Evidence:
— Declaration of Mary of Dethage Eurofins EAG Material Sciences of Janu-
ary 8, 2020 Exhibit 38

"The third peak eluted from the liquid chromatography column ( "MGI Peak 3 dNTP") hac
fhe same retention time as that observed for the INumina Labelled dNTP in the Iffumina
dNTP Solution". The results of the Eurofins experiment (b) establish structural identity
between the molecular structure of a reference Illumina Labelled dNTP and one of MGPs
labelled dNTPs obtained from the MGI kit.

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sciences of Janu-
ary 8, 2020 Exhibit 38

The reference Illumina fabelled dNTP has the following structural formula (Fig. copied
from para. 50 of the Romesberg declaration):

“On8,
2 HO3S8
‘ "5
Nt &
Ppt G.
oe ay,
Ne OF 3
po eed
me r = Azide Moliety-Containing Cleayable iink=r
& ne -
Qe nn N
“oot oHs yA £ ie
o Hi Wy L
af ON oP
ad
MH
Sn
° 9 a é NH Pyrimiding Base
HO-B-o--f-o-F}-o- hs
i i 1 OL} a]
OH OH OF \oy
- Deoxyribose Sugar Niofaty
oO,
RI 8 Azidemethyl Group
Ne

N-
70

71

31483

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

The reference Hllumina labelled dNTP exhibits all the features of claim 4 and the corre-
sponding alternatives of claim 1 and of claims 6, 7 and 9, namely:

 

Structural part and its color in

 

 

No. Feature the formula above
1 A modified nucleotide molecule entire structure
1.1 comprising a purine or pyrimidine base and | Pyrimidine base: green

 

Deoxyribose ribose sugar
1.2 a bose or deoxyribose sugar moiety moiety: blue
(also in blue: a 5'triphosphaie)

 

having a removable 3-OH blocking group

 

 

 

 

 

 

 

1.3
covalently attached thereto 3’ carbon and O atoms of
1.3.1 such that the 3' carbon atom has attached a base: blue
™ group of the structure -O-2
1.3.2 | wherein Z is -C(R}2-Ns ,
1.3.4.a | each R’ is a hydrogen atom, 3' Azidomethyl group: red
4 wherein Z is an azidomethyl group
6a wherein said base is linked to a detectable | Detectable label: purple
label via a cleavable linker . ; .
Azido moiety-coniaining
7 =6a | wherein said linker is cleavable cleavable linker: brown
9 wherein said detectable label is a fluoro- | The purple structure repre-
phore sents a rhodamine-type dye

 

 

which is a fluorescent dye

 

 

 

The results of Eurofins experiment (b), Liquid Chromatography|Mass Spectrometry|Mass
Spectrometry, prove that the molecular structure of one of the four labelled dNTPs of the
MGI Kit, namely the one eluting in the third peak when subjected to liquid chromatag-
raphy, has the identical molecular structure as the reference Illumina labelled 3'-az-
idomethyl-dNTP shown in para. 69 above. This conclusion is based upon the following
experimental evidence (as copied from section E of the 578 Eurofins Report, Exhibit 38}.
72

w3

t4

75

32 | 83

LC behavior and UV|Vis spectra (ef. 578 Eurofins Report, Exhibit 38, para. 30, 31)

"The Illumina Labelled dNTP eluted from the liquid chromatography column at the same
elution time as the MGI Peak 3 dNTP, which indicated that the two samples have the
same LC elution behavior".

"The UV|Vis spectra of both the Hliumina Labelled dNTP and the MGI Peak 3 dNTP were
recorded and shown te be identical within experimental error, as shown in Figure 7 below
(upper spectrum is Illumina Labelled dNTP and lower spectrum is MGI Peak 3 GNTP)."

 

 

 

 

 

. £72.03 NL
1005 fy .24Ed
ood i \ SOc
3 . fi BATE
50, Illumina ik iF
a a t | A703 89
QT i \ Al! 5B
5 } i a
Bal i t
E }
SB os8 ; \
f
2 aq. i \
3 262.09 a \
& aby" ” '
‘, 26008 ? 1
20 Ne t 4
j * 280 Ot “ ‘
1 x Ba at
" Neen, AOS ABE OD N
A72 AS nu:
Ioeg Fy 3 aoE4
wg pa SizloneaGe-
z } Ow 98.
acd pos le? RT
3 MGI AG AEGIS
ne : \ Aw SO
sod i
x
5 i |
; / i
any / *
a] 64 a ‘
BOP, 2H Ga e \
ann Zé ‘
20 ‘, A \
10 avon a 851.00
2 NUTR SS_ags.uo a Sa
Ol oot peo 1
280 te] 350 400 an £00 ao elo 650 roe
wavelength (am)

 

Figure 1

Mass!charae (mlz) values and isotopic envelopes (cf. 578 Eurofins Report, Exhibit 38,
para. 32 to 34)

“Mass spectrometric measurements of each unfragmented MS molecule (iltumina La-
belled dNTP and MGI Peak 3 dNTP) yielded a set of multiple mass|charge (m|z) values,
as shown in Figure 2 below. Each member of the set of the m]z values differed fram the
other by 0.5 atomic mass units per charge (to within experimental error), which reflects
a net difference of 1 atomic mass unit per molecule. Such peaks that differ from each
other by 4 atomic mass unit are expected and known to reflect isotopic variants.”

"A set of MS peaks for isotopic variants of a given molecule is termed an isotopic enve-
lope. The peaks within isotopic envelopes for a given molecule vary as a function of its
atoms because the relative abundance of isotopes varies between different atoms. Thus,
76

tf

33183

two molecules having the same mass but different atomic compositions will have differ-
ant isotopic envelopes. As a result, analysis of isotopic envelopes provides a means to
determine the exact number of each atom type present in the molecule of interest.”

"As shown in Figure 2 below, the isotopic envelope of the Illumina Labelled dNTP is
identical (within experimental error} to the isotopic envelope of the MG] Peak 3 dNTP. In
addition, the isotopic envelopes of both the Hlumina Labelled dNTP and MGI Peak 3
dNTP were identical to the theoretical isotopic envelope for a molecule having the atomic
(charged state} composition of CesHeiN14O2ePsS2"*. This isotopic analysis establishes
that the atomic composition of the MGI Peak 3 dNTP (+2 charged state} is
CasHeiNaOzePsS2."

 

 

 

 

 

 

 

 

 

199 831 198 Mt E
VSIET
824 AGS iumina sStomaiys-(t-14450.a78
BO7 a Ree AI: 2 73-3.92 AV. 167:
TTS + PESIEu as
on F700.0000-1200,9000)
qu aT
a0 Bae ZU
20 ' Bae 700
i , } £33201
02). H 3 t HL
#00. = 43387
. S2.cmeE4-16370.
& ew wat 701 Mal 305 BTS 79-338 AN:
3 4237. PINS 4 p ESI Ful
a SOY ms
23 BSE 201 (760 000R 1250 aon
£4 I
a 20 Bug 702
| i 835 209
mrad . * iL:
hy ac
108 8 24E5
wo - B2R.7Ot cepa gz Hie) Sr
& ; a Mat Nye Og PQ Sa
: Theoretical F toss, 3 pri) Chm 2
Fa: F602 Ge @FYvHBE
' a3 303
10
30: | ee aa208
2 t 33 893793 999.204
| nat o34704
ota Ju orto i a ea po a ee PR
aaT FALE ead Aas ASA aga ti £940 aad
miz
Figure 2

Fragmentation patterns (cf. 578 Eurofins Report, Exhibit 38, para. 35)

"The second MS step, i.e. the fragmentation MS step, was then examined. During this
fragmentation, the molecule breaks into smaller fragments according to the bonds that
connect the atoms. As shown in Figure 3 below, the fragmentation pattern of the lumina
Labelled dNTP is identical (within experimental error) to the fragmentation pattern of the
MGI Peak 3 dNTP".
78

79

34183

 

BOs GOO NL 4 G5EG

e wQleniage-C1- [4047-305
md i RU ATION AY: 20F:

Murmnina FIMS +p 251 Full m2
80; 892.76 encd 10.00

a 470,055 [Ed BIR -47 20 G0]

802 S85 335

. 260,092
aa. 928,323
30 7u2.339
2a ana pap BAL IGT
40 | PHUTBE | |
} 4. anhl, woah bol ad LUE ioe
Boy eng

Relative Abundance
&

NL S7EG
S2temse-d |- 14284408
RT: 3.59-3 of AM. 21 F

  
  
  

 

 

 

 

 

 

Moi ETMS + p ESI Full ms?
. 52 1900 PRCATO.00
BT9,086 (174 aaa? 720 1ORU;
GEA 258
208.092 #06.325
TROL
aod Poe $G1 168
| Te0,7O1
begin peter petertnceer telat Ube hay | phere tte trite
309 400 £00 ano 700 eo] up 1090
One
Figure 3

Thus, experiment (b) of the 578 Eurofins Report concludes in para, 36:

"The identity between both the isotopic envelopes and the fragmentation patterns of
the Ilumina Labelled dNTP and the MGI Peak 3 dNTP establish that the MGI Peak
3 dNTP is identical to the illumina Labelled dNTP (Le. it has the same number and
types of atoms connected in the same way). Thus, these LC|MS(MS data establish
that the MGI Peak 3 dNTP present in the MGI Labelled dNTPs Mix from the MGI Kit
possesses the structural formula of the Hlurnina Labelled dNTP",

which realizes the features of claims 1, 4, 6, 7 and 9.

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Sciences of Janu-
ary 8, 2020 Exhibit 38

Dr, Romesberg in his declaration supports this conclusion, based, among others, on the
following explanatory remarks:

—  "LCJ]MS[MS is an analytical technique that combines liquid chromatography with
twa steps of mass spectrometry. [...] In LC|MS|MS [...] after the intact molecule of
a certain mass-to-charge (mlz) ratio is selected in a first MS step, the molecule is
then subjected fo conditions that cause it to fragment into smaller sub-portions.
The masses of these sub-portion fragments can then be measured via a second
magnetic field (le. the second MS step of MS[MS [...]). The set of specific sub-
partions inte which a molecule fragments is highly reproducible and is commonly
80

e)

8i

f)

82

35 | 83

used to uniquely and unambiguously identify the parent molecule." (Romesberg
declaration, Exhibit 39, para. 52)

— “Since the natural abundance of different isotopes is well known, the isotopic en-
velopes may be used to determine the atomic composition of the molecule, Im-
portantly, when two molecules have the same mass but different atomic composi-
tions, their isotopic envelopes will differ. if two molecules (e.g., the MGi Peak 3
dNTP and the Illumina Labelled dNTP) show the same isotopic envelopes, this
demonstrates that the two samples possess the same atomic composition."
(Romesberg declaration, Exhibit 39, para. 56, 2 half)

 

— "LC|MS|MS is not an esoteric technique, but rather one employed every day in
thousands of laboratories across the world to identify beyond doubt the atomic
composition of a molecule of interest." (Romesberg declaration, Exhibit 39, para.
56, last sentence).

 

- "[T]he MS fragmentation step breaks the moiecule into smaller fragments accord-
ing to the bonds that connect the atoms. Thus, a pattern of masses of the smaller
fragments ("fragmentation pattern”) is a unique indicator of how the atoms within a
given molecule are connected. When two samples (e.g., the MGI Peak 3 dNTP
and the Illumina Labelled dNTP) show the same fragmentation pattern, as well as
identical masses, it is clear that the two samples possess molecules having the
same number and type of atoms, and also the same connectivity between the at-
oms." (Romesberg declaration, Exhibit 39, para. 58)

 

Evidence:

— Declaration of Dr. Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

Thus, the modified nucleotides in the MGI sequencing kits required for operating MGi
sequencers directly and literally infringe independent claim 1 and claims 4, 6, 7 and 9
which are dependent on claim 1.

Direct infringement of claim 25 by nucleotides and kits

Ad paras. 60-66:

The nucleotides of the tested MGI Kit are proven to infringe EP'578 claim 1 and claims 4,
6, 7 and G by results presented above in para. 43 et seqq. Therefore, claim 25 directed
to the kit is infringed, too.

Contributory infringement of method claims 42 and 17 and product claim 29

Ad paras. 67-71

The previous and the additional evidence presented above in paras. 37 et seqq. render
Defendant's allegations regarding non-infringement of method claims 12 and 17 moot.
83

84

g)

85

86

87

88

89

36 | 83

Furthermore, product claim 29 is also contributorily infringed. Independent product
claim 29 of EP'578 is directed at an oligonucleotide and comprises the following features:

 

29 An oligonucleotide comprising

 

29.1 a modified nucleotide of claims 1-71.

 

 

 

 

’ Features 29 and 29.1 are infringed directly by Defendant's customers and indirectly by

Defendant who is offering and selling MGI sequencers and sequencing reagent kits be-
cause each incorporation step of stepwise SBS as performed on MGI sequencers inev-
itably generates an oligonucleotide comprising a 3' blocked modified nucleotide compris-
ing the features defined by claims 1, 4, 6, 7 and 9.

Conclusion

Ad para. 72

Thus, the modified nucleotides in the MGI sequencing reagent kits required for operating
MGI sequencers directly and literally infringe independent claims 1 and 15 as well as
claims 4, 6, 7 and 9 which are dependent on claim 1.

Furthermere, by advertising or distributing such kits as described above in Switzerland,
Defendant commits contributory literal infringement of method claims 12 and 17 and
product claim 29.

Validity of EP'578
Preliminary Remarks

Ad paras, 91-342

Defendant alleges EP’578 to be invalid based on the sole ground of lack of inventive
step.

Defendant relies on Ju ef al. (act. 16_8) as closest prior art, on alleged knowledge from
the textbook Greene and Wuts (act. 16_15) and on Zavgorodny 1997 (act. 16_12) asa
secondary document for the inventive step analysis under the problem solution approach
(ef. act. 16, para. 147, para. 196 et seqq.).

However, before discussing Ju ef al, (act. 16_8) as starting point for assessing inventive
step, Defendant enters into a lengthy discussion of other specific documents from the
patent and scientific literature, in particular Tsien et af. (act. 16_14) and Kraevskii ef al,
90

91

92

93

94

95

a7 183

fact. 16_18), to explain what is characterized as “basic principles" of SBS and protecting
groups.

Yet, the 15 pages covered by act, 16, paras. 91-146 do not summarize the general back-
ground regarding SBS technology and protecting groups, but they rather represent ex-
pert knowledge that the skilled person would only look for or have if they already had the
invention of EP'578 in mind. This is one of several arguments that demonstrate that the
Defendant is engaging in a speculative and impermissible hingsight analysis in order to
arrive at the invention. ‘

Neither Tsien et al. nor Kraevskil et al. belong to the common general knowledge of the
skilled person. Kraevskil et af. is not even concerned with SBS, but rather with the older
Sanger sequencing method based on compounds that irreversibly terminate DNA syn-
thesis, Both documents are specific pieces of prior art that would need to be intraduced
and considered within the framework of the inventive step analysis under the problem
solution approach, i.e., as closest prior art documents or as documents that need to be
combined with the respective closest prior art.

Similarly, the documents introduced by Defendant in the preceding act. 16, paras. 73-91
in the context of addressing the ailegation that EP'578 was wrongfully upheld as valid in
the Opposition Proceedings, would also not have formed or reflected the cormmon gen-
eral knowledge of the skilled person, Rather they are specific prior art references that
should not be considered uniess they are legitimately introduced by established criteria
according to the problem-solution approach — i.e, as closest prior art or as combination
documents.

Cited document Greene and Wuts (act.16_15) is a textbook that indeed is part of the
common general knowledge. It discloses inter alia an azidomethyl (-CH2-Ns) protecting
group for a phenolic compound on p. 260. However, this disclosure nevertheless is not
relevant for inventive step of EP'578 as demonstrated below in para. 134 et seqq.

Defendant alleges in act. 16, paras, 6 and 148 et seqq. that the person skilled in the art
already had clearly defined criteria available for an appropriate choice of the protecting
group for use in SBS. Yet, this amounts to a vast exaggeration as the following analysis
demonstrates based on the documents related to the problem solution approach starting
out with the teaching derivable from Ju ef al. as closest prior art.

Ju et af., the closest prior ari

Ad paras. 147-152

Ju et al, (act. 16_8) nelther discloses nor suggests clear criteria based on which a person
skilled in the art could predict which protecting group is useful in SBS. Ju et af. mainly
recites functional requirements. Apart from the specific teaching regarding two preferred
protecting groups, Ju ef al. offers no guidance how to fulfill the multiple stringent require-
ments that are needed for a protecting group to be suitable for SBS.
96

OF

98

99

a)

100

38 | 83

First, Defendant refers in act. 16, para. 148 to Ju et al.'s teaching on p. 25, li. 28 to p. 26,
li, 2:

“Any chemical group could be used [as protecting group in SBS] as long as the group
1} is stable during the polymerase reaction,

2) does not interfere with the recognition of the nucleotide analogue by polymerase
as a substrate, and

3) is cleavable."

Evidence:
— Ju et al, WO 02/29003 act. 16_8

Notably, these criteria merely represent necessary functional properties of any useful
protecting group for stepwise SBS. Absent these properties — Le. ifa protecting group is
not stable during the polymerase reaction, or if a nucleotide analogue with this protecting
group is not recognized by the polymerase and incorporated into the growing strand or
if the protecting group is not cleavable after nucleotide incorporation — it is not suitable
for SBS.

Evidently, these three criteria are not useful as selection criteria to predict whether a
protecting group will be functional in SBS. They teach nothing beyond the functional cri-
teria for which each potential blocking group has to be individually tested.* Critically,
these criteria provide no guidance on how to attain the “fundamental requirements” of
sequencing by synthesis taught by Ju ef a/. at page 42, lines 17-19.

Defendant relies upon six allegedly "clearly defined criteria" for the protecting group (cf.
act. 16, para. 6) not all of which are clearly derivable from Ju et al. in view of the skilled
persons’ knowledge. These are addressed below:

The criterion "Small Dimension of the Protecting Group" is not defined in Ju ef al.

Ad para. 153-161

The allegedly clear selection criterion “small dimension of the protecting group" is by no
means clearly defined in Ju et af. (act, 16_8). In fact, none of the citations of Ju ef al,
define the term "smal or “small size" in chemical terms, e.g., with respect to molecular

1 As in the previous two sentences — the terms “protecting group” and “blocking group” are generally used interchangeably in the
art. Additonally, the tem 3° capping group or 3° cap are sometimes used instead of 3' blocking group. There is an exception in
one specific context of clalm 1 of EP’578: where the term “blocking group" refers to the entire formufa Z and the term protecting
group refers to R" present in the first two alternatives of formula Z only. Since R"' fs not present in the the thir alternative of Z
according to claim( regarding the azidomethyl group (cf-act.1, para. 46), such distinction is not relevant in the context of the
azidomethyl group.
101

102

b}

103

104

105

49/83

weight, number of atoms or molecular diameter (cf. e.g. Ju ef al., act. 16_8, p. 5, li, 11-
14 and fi. 26-28; p. 6, li. 21-24; p. 20, li, 22-24; p. 43, li, 27-28).

Ju ef af. discloses two specific preferred protecting groups CH2zO0CHs and CH2-CH=CHa,
the MOM and allyl group, respectively (cf. e.g. Ju et al, act. 16_8, p. 6, li. 21-24). Yet,
based on just these two preferred examples, a generalized teaching regarding size, num-
ber of atoms or molecular weight of potential further protecting groups is neither sug-
gested by Ju ef al. nor derivable based on the skilled person's knowledge. Ju ef al. just
emphasizes that nucleotide analogues suitable for SBS need to be structurally and func-
tionally similar enough to natural nucleotides in order to be recognized by the polymerase
as a substrate e.g. with respect to the 3 capping groups (Ju ef af, act. 16_8, p. 20, li. 1-
4, and li. 22-24). However, Ju et al. nowhere discloses what "structurally and functionally
similar enough" means in terms of chemical structure.

in summary, Ju ef al. does not teach how to identify or structurally delimit suitable “smali"
protecting groups by defining a selection criterion distinguishing functional from non-
functional protecting groups depending on size.

Regarding the criterion "Selective cleavability under mild conditions in an aque-
ous environment’ by Ju et al.

Ad paras, 162-164

Defendant proposes "selective cleavability under mifd condifions in an aqueous environ-
ment’ as a second clear criterion for an appropriate choice of the protecting group for
use in SBS (cf. act .16, para, 6 and paras. 162-164).

Ju et al does teach very clearly that "fundamental requirements" of the method de-
scribed include that "fhe group capping the 3’-OH needs] to be removed with high yield
fo allow the incorporation and detection of the next nucleotide" and “the growing strand
of DNA should survive the washing, detection and cleavage processes to remain an-
nealed fo the DNA template" (Ju et al., act. 16_8, p, 42, li. 7 and 14-19). Thus, the skilled
person would understand from Ju et al. that the protecting group must be selected very
carefully, not only with respect to toleration by polymerase during incorporation into the
growing polynucleotide chain, but also with respect to the deprotection yield and condi-
tions required,

However, despite the deprotection conditions being of “fundamental importance, Ju ef
al.'s specific teaching on the subject is very limited, focusing almost entirely on the MOM
and allyl blocking groups which it discloses, in respect of which it teaches "ffJhe chemical
cleavage of the MOM and aily! groups is fairly mild and specific, so as not to degrade the
DNA template moiety’ (Ju et al, act. 16_8, p. 54, li. 18-22, Fig. 14 and p. 59, Ii. 2-4). Jur
ef al. provides no common chemical reagents or reaction conditions shared for MOM
and allyl deprotection and provides no general guidance for the chemical reagents or
reaction conditions that must be used for other undisclosed blocking groups, Therefore,
c)

106

107

108

109

110

111

40 | 83

Ju et al. provides almost no guidance to the skilled person as to how to identify depro-
tection conditions which satisfy the “fundamental requirements”. Additionally, from this
disclosure it is apparent that, contrary to Defendant's suggestion, Ju ef al. does not teach
that the deprotection conditions must be aqueous — for example, Fig. 14 indicates that
the deprotection conditions for the ally! protecting group utilised sedium iodide in chloro-
trimethylsilane (an organic solvent).

Regarding the criterion “Deprotection must nof lead to irreversible denaturation
of the DNA"

Ad para. 165-174

Defendant mentions at act. 16, para. 6 and paras. 165-174 the criterion that irreversible
denaturation of the DNA must not be caused by the cleavage of the protecting group.

As mentioned above, in this regard Ju et al.'s description of the SBS approach includes
as a "fundamental requirement” that "(4) the growing sfrand of DNA should survive the
washing, detection and cleavage processes to remain annealed to the DNA famplate"
(cf. Ju ef al, act. 16_8, p. 42, li. 17-19). Defendant's insertion of avoiding “irreversible”
denaturation is absent from this fundamental requirement. Defendant provides no expia-
nation of how the fundamental requirement to “remain annealed” should be interpreted
as permitting the strands to not remain annealed, so long as such denaturation fs irre-
versible.

The skilled person would appreciate that deprotection must not lead to any denaturation
of the DNA. Ju ef af. provides no useful teaching as to which protecting groups and their
respective deprotection conditions might fulfil this requirement.

The technical effect of the difference between the closest prior art (i.e. Ju ef al.) and the
granted claims of EP’578 is a 3'OH blocking group that can be deprotected without de-
naturing the template and growing DNA strands, i.e. in an aqueous environment under
conditions compatible with DNA and DNA sequencing by synthesis.

The objective technical problem formulated based on this technical effect is “the provi-
sion of compounds with improved properties which can be incorporated, and which cam-
prise a blocking group that can be removed without denaturation of DNA", This amounts
to a combination of the technical features that are the subject of criteria (b) and (c).

This problem is indeed plausibly solved: EP’578 in paras. {0157} and [0153] discloses
the methods for the incorporation and detection steps:

i. The incorporation step is performed by a polymerase enzyme according to
conditions usual in the art such as the indicated buffer, temperature (65°C)
and time (10 to 15 minutes}.
112

113

d)

114

415

116

117

414.83

ii, The deblocking step is performed with water-soluble TCEP (Tris-(2-carbaxy-
ethyl) phosphine trisodium salt) at a concentration of 0.1M and at the same
temperature (65°C) as in the previous step for 15 minutes.

There is no reason to question the suitability of the indicated conditions for the incorpo-
ration step. Taq polymerase, an exemplary polymerase that is routinely used in PCR, is
typically incubated for 15 minutes at 68° to 72°C. Evidently, conditions for DNA synthesis
must allow for base pairing,

Accordingly, there is no reason to doubt that a deprotection step using an aqueous so-
lution at the same temperature as the preceeding step (the temperature probably being
maintained for convenience), for 15 minutes, can be performed without denaturing the
DNA. Therefore, it is clearly plausible that the disclosure of EP’578 solves the objective
technical problem set out above.

“The avoidance of profecting groups with ester or ketone units" is the only clear
predictive selection criterion taught by Ju ef al. - yet it teaches away from using
the electrophilic azidomethy! group

Ad para. 175-181

The only teaching in Ju et al. regarding chemical properties of blocking groups is to avoid
esters and ketones comprising protecting groups. As electrophilic groups, esters and
ketones are susceptible to a nucleophilic attack in the active center of the polymerase
and are therefore not stable in the polymerase (cf. Ju ef al., act. 16_8, p. 6, li. 6-14).

Albeit a clear criterion to avoid, this negative criterion does not help the person skilled in
the art to positively identify among potential candidates which ones will be useful as
protecting groups in SBS. It is only useful to diminish the number of candidates by neg-
ative selection.

Notably, vu ef al. teaches away not only from using esters and ketones but more gener-
ally teaches away from using chemical groups with electrophiles due to strong nucleo-
philes in polymerase (Ju ef al, act. 16_8, p. 6, li. 6-14):

"Chemica! groups with electrophiles such as ketone groups are not suitable for pro-
tecting the 3'-OH of the nucleotide in enzymatic reactions due to the existence of
strong nucleophiles in the polymerase.”

Evidence:
— Ju et al, WO 02/29003 act. 16_8

Therefore, with this clear criterion, Ju ef al. in fact teaches also away from the azidome-
thyl group of claims 1 and 4 of EP’578, because the center N-atom of the azide has a
partial positive charge and qualifies as an electrophile:
118

119

e)

120

121

122

42/83

 

 

 

= x + _
N—N=N N=N=N
f —— /
R R
Evidence:
— Excerpt from Wikipedia re Azide Exhibit 40

This view is also supported by Canard ef al. (act. 16_13) cited in Ju et al. (cf. act. 16_8,
p. 6, li. 10). Canard et al. specifically warn that azido moieties might pose a similar risk
to that of carbonyl groups (cf, p. 10863, cal. 7 last full sentence):

“Strikingly, other substituents at the 3’ end of DNA at such a position and distance of the
sugar ring may also receive a nucleophilic attack. Strikingly, the central nitrogen of the 3
“azido group of AZT bears a partial positive charge (29) in a position simitar to the car-
bony! group of 3-esterified nucleotides, and the 3"-azido group of AZT is metabolized into
a 3tamino group in vivo (307°.

Evidence:
—- Canard ef al, 1995, Proc. Natl. Acad. Sci. USA, 92: 10859-108636 act. 16_13

In summary, this is a clear criterion taught by Ju ef af. predicting protection groups that
are non-functional in SBS, i.e. to avoid protecting groups with electrophiles such as ke-
tone groups. tt clearly, teaches away from the azidomethyl group of claims 7 and 4.

Ju et al. does not disclose or suggest a “preference for unbranched protecting
groups with no more than 4 atoms"

Ad para. 182-188

Defendant's suggested criteria such as a preference for “unbranched protecting groups
with no more than four atoms” or "an unbranched chain and, together with a terminal
hydrogen atom, only have four atoms in the chain" or “unbranched ailyls with few, i.e.
not mere than four atoms" find no support in the disclosure of Ju et al. (cf. act, 16_8,
para, 6 and paras, 182 et seq.). Defendant's allegation that these criteria are based on
“characteristic features" of the two preferred protecting groups MOM and allyl represents
hindsight. They are neither disclosed nor suggested by Ju ef al.

in fact Ju ef af. on the one hand discloses the three very general functional criteria (cf.
act. 16_8, p. 25, li, 28 to p. 26, li. 2) repeatedly cited by Defendant and recited above in
pata. 96. In addition, Ju ef af, teaches the vaguely defined criterion “small (act. 16_8,
e.g. p. 5, li. 11-15) discussed above in para. 53 et seqq.

On the other hand, Ju ef al. discloses the specific criterion to avoid ester and ketone
groups discussed above in para. 107 et seqq. and finally the two very specific preferred
MOM and allyt protecting groups. ,
123

124

425

126

f)

127

128

4383

Thus, Ju ef al, simply offers only very limited teachings for the selection of further pro-
tecting groups. A “preference for unbranched protecting groups with no more than four
atoms” is not based on the teaching of Ju ef al,

Moreover, Defendant's allegation in act. 16, para. 182 “[a] characteristic feature of both
groups is that they form an unbranched chain and, together with a terminal hydrogen
atom, have four atoms in the chain (ie. "-C-C=C-H" for allyl "-C-O-C-H" for MOM)” is
actually misleading: In counting atoms the convention is to count all atoms in a chain
except for hydrogen, é.g. allyl would usually be referred to as a “three carbon chain".The
Defendant's alleged characteristic of the protecting group having a four atom chain dis-
regards that hydrogen atoms are not equally sized (measured by Van der Waals radii) in
comparison to carbon and oxygen atoms.

Furthermore, it is arbitrary to count only hydrogen atoms in linear spatial arrangement
with the carbon and oxygen atoms, whereas net to count hydrogen atoms at an angle to
the chain. If Defendant wants to count hydrogen atoms regarding the length of the chain,
it must also count ali of the other hydrogen atoms. This would resutt in branched chains
for all of the above-mentioned protecting groups. No chemist would look at it in this way.

In fact, neither the size, number of atoms in the chain, nor nature of the bonds of Ju et
ai.'s preferred atly! or MOM group point towards the azidomethyl group of claims 4 and 4,
Not only is the claimed azidomethyl group larger than both of Ju et al.’s preferred groups,
but it also has, unlike Ju ef al.'s allyl and MOM groups, two double bonds and therefore
a rigid rod-like 3D structure that is not flexible and therefore its incorporation by a poly-
merase would not be considered to be readily predicted from Ju et al.'s teaching of the
smaller and less rigid MOM and ailyt groups. The conclusion remains: Ju ef al. lacks any
teaching, suggestions or hints towards the chemical structure of the azidomethyl protect-

ing group.

Evidence:
—~ Cour-appointed expert

"The skilled person's appreciation that the preferred protecting group in Ju et al,
i.e, the MOM group, was a protected hemiacetal" is a mere allegation

Ad para. 189-195

Defendant's allegation that the skilled person readily appreciates that the MOM group is
a special case among OH protecting groups since it can be regarded as a masked hem-
iacetal is unfounded.

in fact, Ju ef af. recommends MOM and allyl with equal weight and systematically refers
to both of them at the same time throughout the disclosure. There is neither a basis in
Ju ef af. to suggest to the skilled person a preference for the MOM group over the allyl
group nor that the MOM group Is favored because it contains a masked hemiacetal.
129

g)

130

131

132

133

44 83

Defendant again resorts to a specific piece of scientific literature that does not form part
of the skilled person's common general knowledge, Nishinio and Ishido (1986)
(act. 16_21), to support this allegation (cf. act. 16, paras. 193-195). This is not permissi-
ble because act. 16_21 is not part of skilled person's general knowledge and there is no
substantiated motivation of the skilled person to search for this docurnent and combine
its disclosure with the teaching of Ju ef al. Ju et af, does not cite Nishinio and Ishido, and
Ju et al. does not teach the generalized desirability of using a “masked hemiacetal.”
Defendant generalizes a single selected example from Ju et al. allegedly suggestive of
azidomethy! with no support outside of the unrelated teachings of Nishinio and ishido.
This is a further demonstration that the Defendant is engaging in an impermissible hind-
sight analysis.

Summary

Overall, of the six general criteria that Defendant alleges are based upon Ju
ef al.’s teachings only criterion (d), the avoidance of protecting groups comprising esters
or ketones, is well-founded — and that is because Ju ef af. teaches against the use of
protecting groups that contain an electrophile (of which azidomethyl is one).

In contrast, Defendant's criterion (a) relating to the "srnait dimension" of the protecting
group is not clearly taught, and the alleged preference for unbranched chains of no more
than four atoms in criterion (e) has no basis in the teaching of Ju ef af. and is teanspar-
ently self-serving. Defendant's suggestion that the skilled person would appreciate that
the MOM group is a protected hemiacetal is also no more than a mere assertion based
upon hindsight.

Whilst Defendant is correct that Ju ef a/. clearly teaches that protecting groups must be
cleavable in mild conditions (criterion (b)) and in a manner which does not denature DNA
(criterion (c)), Defendant over-states the teaching in Ju ef al. in respect of these criteria
both by suggesting that the cleavage conditions must be aqueous and in qualifying that
DNA denaturation should not be irreversible (incorrectly implying that reversible dena-
turation would be tolerated by Ju ef ai.).

In conclusion, nothing actually supported by Ju et al.’s teachings would direct persons
skilled in the art to azidomethyl. Moreover, the fact that Defendant attempts to selectively
generalize the teaching of Ju ef al. to six allegedly established criteria for protecting
groups In SBS, based upon selected articles and patent literature, demonstrates that
there is no general technical teaching regarding how to identity a protecting group (and
deprotection conditions} that meet the stringent requirements to be suitable for a step-
wise SBS process. Indeed, there was a longstanding need to find such protecting groups
until finally EP'578 met this need in particular with the azidomethyl group.
134

135

136

137

138

139

140

45 [43

Greene and Wuts — a standard textbook that belongs to the general technical
knowledge of the skilled person

Ad paras. 199-210

Under the fitle "could-would approach", Defendant mentions Greene and Wuts
(act. 16_15), a 750 page compendium on protective groups in organic synthesis, which
indeed represents the common general knowledge.

Defendant alleges that the skilled person based on Ju ef al. in combination with common
general knowledge would be capable of significantly reducing the list of possible protect-
ing groups disclosed in Greene and Wuts and would thereby arrive at a selection of only
five valid potential candidates with the azidomethyl group among them. However, De-
fandant's approach is a biased, hindsightdriven "whitiling down" of the more than 200
potential OH protecting groups disclosed in Greene and Wuts.

The first bluntly wrongful step in this hindsight exercise is the allegation that the skilled
person would consider protecting groups listed in chapter 3 for protecting phenolic OH
residues as equally suitable as the groups listed in chapter 2 for protecting alcoholic OH
groups (cf. act. 16, paras. 202-205). The skilled person would appreciate that the 3'OH
of a nucleotide sugar is an alcoholic and not a phenolic OH group.

Why would Greene and Wuts, a compendium representing general technical knowledge,
split the groups suitable to protect alcoholic OH groups from phenolic OH groups into
two chapters if there was no difference between the protection and deprotection of alco-
holic and phenolic OH groups?

Moreover, why would Greene and Wuts add a note that many of the protecting groups
that were originally developed for alcohols also work for phenol protection (c7.
act. 16_15, p. 287) but not add a comparable note vice versa, i.e. regarding a general
applicability for alcohols also of groups developed for phenols?

Befendant'’s motivation for alleging that the skilled person would nevertheless have con-
sidered protecting groups listed for phenolic compounds fs evident: The azidomethy!
group is only disclosed as a protecting group for phenols in chapter 3 (act. 16_15, p. 260)
but not for alcohols in chapter 2.

However, the skilled person would not have considered the phenolic protecting groups.
Firstly, he or she had no reason to assume that the division between protection of aico-
holic and phenolic OH groups was arbitrary. Secondly, the skilled person based on his
or her chemical knowledge would understand that phenols as aromatically stabilized
compounds are better leaving groups during deprotection than alcoholic compounds.
Accordingly, while protecting groups for alcoholic compounds are generally also useful
for phenolic compounds, the opposite is not generally true. This explains why the chapter
in Greene & Wuts on phenol protection refers to the chaper on protection of alcohols,
but not the other way around.
141

142

143

144

145

146

46 | 83

Defendant's second mistake resulting in a biased analysis is the wrongful application of
some of the six allegedly established criteria, Defendant arbitrarily excludes from the
combined number of over two hundred phenolic and alcoholic protecting groups any
group identified as not being "small, in the sense of no more than four carbon atoms in
an unbranched chain" and any group comprising a carbonyl ester or keto function but
not other electrophile comprising protecting groups. Thereby, Defendant arbitrarily "Whit
fled down" the number of potential protecting groups to twelve and finally five candidates.

in the first step to reduce to only twelve candidates, Defendant strictly applied the alleged
four atom rule, i.e. excluded all groups comprising more than four atoms (cf. act.16,
para. 206). In the subsequent step to arrive at five candidates, Defendant no longer ap-
plied the four atom rule but fooked at the size of the atoms to exclude further groups.
This is inconsistent.

Moreover, as shown above, a number, including the above, of the applied allegedly clear
criteria neither form part of the skilled person's common general knowledge, nor are they
disclosed or suggested by Ju et af.

Defendant, however, chose not to consistently apply the one criterion actually taught by
Ju ef al., which teaches away from the use of protecting group comprising an electro-
phile, which may react with strong nucleophiles in the polymerase active site. Instead,
Defendant limited its elimination to groups comprising esters and ketones, which are
specifically identified in Ju et al., in order to whittle down the list of protecting groups in
Greene and Wuts to arrive at 12 viable candidates. But Defendant then argues there is
no basis to exclude other protecting groups with electrophilic atoms (act. 16 paras 323-
324). If Defendant had applied Ju et ai.'s criterion regarding the avoidance of electro-
philes in an impartial manner, the azidomethyl group that comprises an electrophilic N
atom would have been eliminated, too. Thus, Defendant's approach again appears in-
consistent and hindsight-driven.

Another requirement of Ju ef af, that Defendant chose to ignore is the requirement that
the growning strand of DNA survive the deprotection, On p. 260, Greene and Wuts
teaches to use catalytic hydrogenation or reduction with LiAIHs for deprotection of the
azidomethyl group and refers to Loubinoux et al. (1988). These are not mild conditions
and they would deter the skilled person from considering the azidomethyl group for cap-
ping the 3'OH during SBS since they would undermine one of Ju et af,’s fundamental
requirements.

Moreover, Loubinoux et al. taught the use of azidomethy! protection groups in the context
of synthesis of unstable phenol derivatives investigated "the methods of protection of
phenolic hydroxyls which allow the return fo phenol under the gentlest conditions possi-
ble" (cf. Loubinoux [Exhibit 41], Introduction). Loubinoux used various deprotection con-
ditions including triphenyl phosphine and then water in tetrahydrofuran, treatment with
hydrogen in the presence of palladium on carbon, stannous chloride, and LIAIHs. These
conditions cannot be considered to be mild conditions in the context of SBS.
147

148

149

150

151

47 [83

Exhibit:
— Loubinoux B. et al. "Protection of phenols by the azidomethylene group,

application to the synthesis of unstable phenols", Tetrahedren Vol, 44, No.
19, pp. 6055-6064, 1988. Exhibit 44

Furthermore, Defendant also ignores Ju ef al.'s fundamental requirement of a “high yield"
for deprotection in its hindsight-driven selection of azidomethyl. Loubinoux reported that
“Regardless of the reduction method used, they are obtained as pure products at a yleid
between 60 and 80%. In general, the method that uses hydrogen yields better results
than the one that uses triphenylphosphine.” Thus, Loubinoux's “yield between 60 and
80%" would be considered to fall well short of Ju ef al.’s “high yield” requirement, partic-
ularly when using the inferior triphenyiphosphine deprotection method. Failure in depro-
tection of e.g. 30% of the terminal 3'OH would leave only 70% of the signal in the sub-
sequent cycle and decrease stepwise to about 50%, 34%, 24%, 17%, 12%, 8%, 6% and
so on in the subsequent cycles. Accordingly, the skilled person readily appreciates that
a deprotection efficiency well over 98% is necessary in order to keep the signal strong
enough over multiple, e.g. over one hundred or more cycles of SBS.

Finally, Plaintiff notes that although Greens and Wuts, a compendium of over 1,000 pro-
tecting groups, may be considered as a standard reference forming part of the common
general knowledge of the skilled person, this does not mean that the skilled person re-
gards each and every individual protecting group disclosed therein to be obviously ap-
plicable in all circumstances.

Greene and Wuts is a reference listing blocking groups that are generally applicable in
arganic synthesis (cf. act. 16_15, Title). There is no indication at all in Greene and Wuts
that any of these protecting groups would be useful under the stringent requirements
applicable to a 3'OH protecting group in a nucleotide analogue used in SBS as referred
to in EP’578 [0005} and also appreciated by Ju et al.'s three purely functional criteria
referenced in para. 96 above. Compared to organic synthesis, in vitro DNA synthesis is
a very complex and sensitive biechemical system involving functional macromolecular
interaction of various components (template and primer DNA, polymerase). The skilled
person finds no guidance in Greene and Wuts regarding which of the listed protecting
group could be functional in an SBS setting.

According to the Germaa BGH judgment of March 27, 2018 — X ZR 59/16 ("Kinderbett’),
standard solutions have to be considered as common general knowledge if they are ob-
jectively recognizable as appropriate in the specific circumstances, Greene and Wuts
does not provide such basis and therefore it is not appropriate to consider it common
general knowledge that the azidomethyl group is suitable as 3'OH protecting group in
SBS.

Alternatively, if Greene and Wufs were considered to provide standard solutions that
formed part of the common general knowledge, these standard solutions show that the
skilled person would not have considered using azidomethyi because Greene and Wuis
152

153

154

155

156

157

158

48 | 83

teaches it as only useful for phenol protection and only provides DNA-incompatible
deprotection conditions for azidomethyl. -

tn conclusion, the azidomethyl group is not rendered obvious to the skilled person as a
protecting group for the 3'OH group in nucleotide analogues, starting out from Ju ef al.
as closest prior art in combination with the common general knowledge provided by the
compendium Greene and Wuts.

Zavogorodny et al. as secondary document

Ad paras. 217-244

In order to qualify as relevant disclosure derived from a secondary document, according
to the problem-solution approach the skilled person has to be motivated to consider
Zavgorodny et al. starting out from Ju et af. as the closest prior art. Defendant has not
identified a pointer to Zavgorodny et al. or any other reason for considering that piece of
prior art. Plaintiff contests that the skilled person looking for a 3'OH nucleotide protection
group for use in SBS without hindsight and knowledge of the invention of EP’578 would
have turned to literature on nucleoside synthesis and out of the vast literature available
before the priority date on nucleoside synthesis would have arrived at Zavgorodny at al.

Even if the skilled person had come across Zavgorodny ef al., why would he or she pick
the azidomethyl group and not any of the other twenty alternatives disclosed as protect-
ing groups in nucleoside synthesis by Zavgorodny et al. in the figure on p. 7594?

Following Ju et af. and looking to Zavgorodny et al., the skilled person would have found
MOM to be disclosed by Zavgorodny et al., reinforcing MOM and not azidomethyl as the
natural choice since MOM is the consistent teaching between the references.

Furthermore, as discussed above, Defendant's argument that the two preferred protect-
ing groups of Ju ef al. also comprised four atoms in a chain does not convince (cf.
para, 120 et seqq. above)

Moreover, Zavgorodny et ai. taught five other capping groups as small or smatler than
azidomethyl.

Certainly and contrary to what Defendant is alleging in act. 16, para. 231, the skilled
person would not have done so due to the described deprotection conditions: Whereas
triphenylphosphine in aqueous pyridine may be mild for organic synthesis, the skilled
person would not have considered Zavgorodny et al.'s deprotection conditions as mild in
the context of SBS in which functional macromolecular interaction of various components
(template and primer DNA, polymerase) must not be disturbed. The skilled person knows
that pyridine is a strong denaturant for duplex DNA, particularly at the concentrations
which would be required to deprotect an azidomethyl using triphenylphosphine which is
insoluble in water. In fact, pyridine not only in aqueous solution raises the pH, e.g. the
pH of 0.1M pyridine is 9.1, which is far off a physiological pH value. In addition, pyridine’s
159

168

161

162

163

164

49 | 83

chaotropic effects of dehydration and its intercalation into the DNA render it entirely un-
suitable for use in SBS.

Defendant alleges that Tsien et af. encourages the skilled person to use pyridine (0.1 M
pyridine[pyridinum chloride buffer). Defendant refers to an exemplary deprotection reac-
tion relating to a different protecting group (2,4 dinitrobenzene sulfenyl fluorescent block-
ing groups, cf, act. 16, para. 230). However, Tsien et al. neither ferms part of the common
general knowledge (cf. above, para. 89), nor was It legitimately introduced as a third
document, based upen a motivation for the person skilled in the art to consider it. More-
over, the conditions in Tsien ef af are not comparable to the conditions that would be
required to perform the deprotection of an azidomethyl protecting group as described in
Zavgorodny et al. Triphenylphosphine is Insoluble in water, and 0.1 M pyridine would not
be anywhere near sufficient to achieve a solution. In contrast an excess of pyridine
would likely be required,

The results obtained from experiments recently conducted by Defendant's commis-
sioned expert, Prof, Carrel (act. 16_23), are not prior art and, therefore, should not be
taken into account for inventive step analysis. Nevertheless, Plaintiff has analyzed these
results and will discuss serious concerns regarding the validity and relevance of the pre-
sented experimental results below in para. 177 et seqq.

Finally, independent of the unsuitable deprotection conditions, starting out from Ju ef al,
the skilled person would not have picked the azidomethy] group out of the twenty alter-
natives due te Ju ef at's clear and strong teaching away from protecting groups com-
prising electrophiles. As explained in para. 117 above, the center N-atam of the azide
has a partial positive charge and qualifies as an electrophile and would therefore be
considered by the skilled person to be susceptible to a nucleophilic attack at the active
center of the polymerase.

Gololobov and Polushin et al. as an additional documents regarding deprotection
conditions

Ad paras, 245-257

Defendant presented no convincing argument why Gololobov (act. 16_24) constitutes
common general knowledge and why the skilled person would recognize how standard
knowledge about the Staudinger reaction in Gololobov is applicable in the specific cir-
cumstances to the problem of deprotecting the azidomethy! group during SBS.

Firstly, the Tetrahedron journal is a weekly scientific publication concerning the field of
organic chemistry in general, The reports published are therefore enormously varied in
nature, and cannot be said to qualify as common general knowledge to the skilled person
to whom EP’578 is directed.

Secondly, the alleged disclosure in Gofolobov (act. 1624, p. 1376, li. 2-9} is related to
the synthesis of nitrogen-containing compounds (p. 1400), not deprotection of alcohols.
165

166

167

168

169

170

171

50 83

The skilled person therefore had no reason to consult these publications when consid-
ering appropriate protecting groups based on Ju ef al.’s requirements for SBS.

Thirdly, even if the skilled person considered Go/obolov he would not have arrived at the
SBS compatible deprotection conditions. Ju ef a/.’s fundamental requirements include a
high yielding deprotection step where the growing strand remains hybridized to the DNA
template. Gofolobovis silent regarding anything involving DNA, even less regarding DNA
hybridization conditions. There is no teachings in Gofolobov ieading the skilled person to
arrive at suitable deprotection conditions for SBS.

The Defendant alleges Ju et af. has a requirement for aqueous conditions (which is
wrong), but the Defendant does not identify a single phosphine reagent of Golofobov that
would work under aqueous conditions, even less a phosphine reagent of Gofolobov that
would meet Ju ef al’s requirements for SBS. MGI appears to be arguing that it would
have been obvious to use any phosphine, whether or not disclosed by Gololobov, to
achieve Ju et al.'s requiremenis.

For the reasons above, Gololobov neither represents applicable common general
knowledge nor would the skilled person be motivated to consider Gofofobov in the first
place nor would Golo/obov lead to the claimed invention even if considered.

Confusingly, the Defendant also refers to DTT, which is not the subject of Gololobov or
any other reference relied upon by MGI. And nothing in the record even suggests that
DTT could be used for azidomethyl deprotection, This is emblematic of MGI's hindsight
— the only evidence MGI cites for using DTT is EP'578 itself.

Defendant also presented no convincing argument for the skilled person's motivation to
additionally consider Polushin et al. as a third document in the problem-solution-ap-
proach analysis.

Polushin et al, is not a DNA sequencing reference. Polushin ef ai. does not even relate
to protecting groups and their removal. Polushin et al. performs synthesis only on nucle-
osides, not nucleotides or DNA. Pofushin et al. does not disclose the azidomethyl group
f-CHa-Ns). In contrast, Polushin et al. discloses an azide group (-Nz) attached to the 2°
carbon of a nucleoside (act. 16_25, formula 3a, top of p. 3228}, and conversion of the
azide group to an amine.

Even if assuming that the skilled person was motivated to consider Polushin ef af, and
would have recognized the conversion of an azide to an amine as similar to the conver-
sion of an azidomethy! to a hydroxide, it is highly unlikely that he or she considered
Polushin's reaction conditions suitable for deprotection in the context of SBS. They re-
quire the presence of pyridine and another organic solvent, acetonitrile (cf. act, 1625,
p. 3229 bridging p. 3230: tris(2-carboxyethyl)-phosphine hydrochloride (TCEP HCH) in
Py/H20/CH3CN (2/1/4, viviv, 0.01 M, fformula}3a [p.3228], 4 fold excess of TCEP HC}
for less than 10 min at room ternperature}.
51/83

172 Again, Defendant presented experimental results by Prof. Carell allegedly confirming

173

174

that the skilled person would have considered Polushin's deprotection conditions as suit-
able (cf. act. 16, para. 251 et seq.). Yet, their relevance is questionable as discussed
below in para. 173 et seqq. And such experimental data were certainly not prior art avail-
able to the skilled person at the time of the invention.

it is Plaintiff's impression that Polushin ef al. emerged from a hindsight search with the
key words TCEP and azide, which is not a permissible basis to introduce Polushin et al.
for inventive step assessment. There is no basis for why a person in the art striving to
implement the teachings of Ju ef af. would have looked to Polushin ef al. for developing
SBS methods.

The Claims are inventive of Ju et af. and the other cited documents

The inventiveness of the claims is readily apparent by the following recapitulation of the
steps the skilled person starting from Ju et af. would have to take in order to arrive at
azidomethyl 3'OH protecting group for nucleotide analogues used in SBS and use of
TCEP for deprotection: -

— Start with Ju et al. (act. 16_8). Ignore preferred MOM and allyl groups because you
look for an improved blocking group that can be deprotected without denaturing
DNA. And even though Ju does not require it, you also apply the additional re-
quirement that the blocking group must be deprotected under aqueous conditions.

—  Turnte Greene and Wuts (act. 16_15), which is a standard textbook but does not
include azidomethyl in the relevant section.

— If you look in the wrong section, you might find azidomethyl among the numerous
options, but the reaction conditions cited in Loubinoux (Exhibit 41) are not suitable
for SBS. Loubinoux also reports that the reaction has a low yield, and tri-
phenylphosphine deprotecticn is particularly unsuitable. There are also reasons to
think that azidomethyl is not "smail" according to Ju ef al.'s teachings and that its
electrophilic nitrogen might react with the polymerase. There is no data showing
that it can be incorporated into a nucleic acid strand by a polymerase,

-_ You have to ignore the teaching away of Ju et af. and these other issues and
search for alternative deblocking chemistries for azidomethyl. Assuming you find
Zavgorodny (act. 16_11[12}, its triphenyiphosphine reaction conditions (which
Loubinoux teaches Is unsuitable) using pyridine denature DNA (despite Prof.
Carell’s declaration to the contrary [act. 16_23]). The reaction is also expected to
have a low efficiency.

— You would then have to choose to abandon Zavgorodny’s deprotection conditions
despite the fact that Zavgorodny taught that those conditions were the reason why
azidomethyl might be selected.

— Next, you would have to search for new deprotection conditions and assuming you
came acress Polushin (act. 16_25) and Gofolobov (act. 16_24), you would then
175

176

V7

52 | 83

have to consider their chemical teachings notwithstanding that they do not address
deprotecting chemistries and do not teach DNA or SBS compatibility.

This series of steps starting from Ju et af. to arrive at the azidomethyl group as alleged
by Defendant is based on an unmotivated combination of documents and ignores rele-
vant teaching of Ju ef al., Greene and Wuts, and Loubinoux along the way. This does
not fulfill the couldjwould requirement of the problem salution approach. The skilled per-
son would not have combined ail these teachings without hindsight.

Indeed, it took inventive activity to arrive af the azidomethyl group. Claim 4, in particular
in the variant of claim 4, is inventive and EP'578 is valid.

Critical Review of Statements and Results presented in the Carell Declaration

Ad paras. 232-257

Regarding Prof. Carell's observations with respect to the deprotection conditions of
Zavogordny et al.:

— Firstly, the mere fact that Prof, Carell had to do these experiments illustrates that
there would be doubt in the skilled person's mind regarding the suitability of the
prior art deprotecting conditions for SBS.

— The experiments reported by Prof. Carell are not realistic models for the Zavgo-
rodny conditions.

— The melting point measurements (cf. act. 16_23, Fig. 1.1.1) were performed at
pyridine concentrations of 200 mM (7.6% wiv) and 400 mM (3.2 % viv) that are
much lower than the concentrations that must have been used by Zavgorodny. A
much higher percentage of pyridine is required for solubility of triphenylphosphine
(TPP), because TPP is insoluble in water.

-—  Alarger fraction of DNA remains denatured even at temperatures below the melt-
ing point.

-— Fig. 1.1.1 shows that with increasing pyridine concentration notably not only
the melting point was lowered but also the slope of the melting curve de-
creases (cf. act, 16_23, comparison of e.g. figure 1.1.1 a} vs c): ate.g. 20°C
a larger percent fraction of DNA remains denatured in the presence of 400
mM vs no pyrimidine.

— ‘This is relevant because even a small fraction of denatured DNA in each
cycle of SBS results in a large cumulated loss of signal during multiple rounds
of SBS, cf. para. 147 above,

— Zavgorodny’'s conditions of aqueous pyridine without salt clearly denature DNA.

— As Prof, Carell (act. 16_23) states and Fig. 1.1.2 shows: Pyridine alone does
not allow formation of a duplex in the absence of salt. Thus, the deprotection
53|83

conditions of Zavgorodny (which does not include salt) would not have al-
iowed any duplex formation. These conditions are incompatible with SBS.

The HPLC and MS measurements are questionable and a sound proof for a
successful deprotection reaction is lacking.

The starting materials in the HPLC (act. 16_23, Fig. 1.3.1) appear te have
impurities because of the additional peaks. The declaration acknowledges
the sample may net be “clean". The impurity could be an unblocked nucleo-
tide without the azidomethyl (i.e., the product of the final reactian) as the
impurities were not tested.

The end materials in the HPLC (act. 16_23, Fig. 1.3.3) had two peaks before
the large pyridine peak, which again suggests impurities. It is possible that
one of these peaks is the blocked nucleotide, while the other is the unblocked
nucleotide. This would suggest the reaction was not very efficient — albeit a
fundamental requirement for Ju ef al.’s SBS. Even worse, if the unblocked
nucleotide is the impurity in the starting material, the reaction may not have
proceeded at all. Neither the starting nor the end materials were analyzed to
exclude this possibility.

The deprotection reaction was performed at room temperature with 50% pyr-
idine and no salt. Fig. 1.1.2 shows that even if only a small amount of pyri-
dine were used, these deprotection conditions would have denatured DNA.
Similarly, Fig. 1.2 shows that even if 150 mM salt were added to a 50% pyr-
idine solution, a significant percentage (>30%)} of the DNA would have been
denatured at this reaction temperature.

Prof. Carell cites Portella et al, which supports the Plaintiff's position. The
article confirms in the abstract and other paints throughout that pyridine has
"very strong denaturant properties". The abstract also states “[a]ddition of
pyridine is known to unfold DNA...” and ["{a]ur study reveals that one of the
most powerful denaturants of DNA [pyridine] can become structure-protec-
tive when combined with another strong denaturant: acidic pH.”

Plaintiff has serious concerns that the LC-MS data (act. 16_23, Tables 1 and
2) has not been presented in a forthright way:

— The blocked nucleotide peak is about 536 MZ and the unblocked nu-
cleotide peak is about 481 M|Z. The x-axis in Table 1 is 480-1020 M/Z,
so the unblocked nucteotide peak (481) just barely fits in the graph. But
the scale is quite large such that this peak may not be distinguishable
from the y-axis in the graph.

— The xaxis in Table 2 is from 80-520 M/Z, which means any remaining
blocked nucleotide (at 536 M[7) is definitely cut off. (Compare this data
with act. 16_23, Figures 2.2.2 and 2.2.4, where the full range of meas-
ured M|Z values are shown.)
178

179

54] 83

— Thus, the spectra appear intentionally scaled to hide the existence of
the unblocked nucleotide in the starting material and the existence of
blocked nucleotide in the final material.

— Furthermore, Tables 1 & 2 are scaled differently for unexplained rea-
sons.

— Insummary, based on the above analysis, it cannot be excluded that the start-
ing material already contained unblocked nucleotide impurities and that the re-
action product contained unreacted blocked nucleotides, This would suggest
that the reaction was inefficient, ar even worse, did not proceed at all.

Evidence:
— Court-appointed expert

Regarding Prof. Carell's observations with respect to the deprotection conditions of
Polushin et at:

— The tested duplex DNA denatures at 25°C according to the reaction conditions

disclosed in Polushin.

-—— Prof. Carell's declaration on p. 9, last line, misstates the reaction conditions
cited in Polushin as to be 10°C instead of the correct value of room ternper-
ature (cf. act. 16_25, p. 3229, last line).

— Prof. Carell's measurement of a melting point at 17°C thus implies — in con-
trast to his own conclusion — that the tested duplex DNA wauld be mostly
denatured at the room temperature reaction temperature disclosed in
Potushin,

— Prof, Carell modifies Polushin's cleavage conditions by adding 150 mM NaCl
without explaining that this is different from Polushin's teachings or explain-
ing how Polushin’s teachings would lead to this modification.

—  Polushin does not disclose that the reaction was quantitative, in contrast to Profes-
sor Carell's statement.

— Even if the reaction is described as rapid by Polushin, p. 3229, last line: re-
action completed "in less than 10 min.", that does not establish that it was
quantitative,

The decision by the Opposition Division is correct

Plaintiff contests Defendants allegations that the decision by the Opposition Division is
incorrect. In any event, since these allegations do not form part of Defendant's own attack
on the patent's validity, the Defendant's respective arguments do not seem to be relevant
for the present proceedings.
180

181

182

183

184

185

186

187

55 | 83

Remaining claims

Ad paras. 258-280

As claim 7 is novel and inventive, this is true for all the dependent claims, too.
Infringement of EP'442

Preliminary remarks

Ad paras. 343-358

Defendant's presentation in act. 16, paras. 343 to 352 of the technical background and
of the subject matter of EP'412's invention focuses on the protection of the fluorescent
activity of fluorophores by antioxidants such as ascorbic acid. This is misleading.

Defendant's presentation suggests a fundamental misunderstanding of EP'412's inven-
tion, namely that the antioxidanis that are present in the detection buffer over multiple
cycles of SBS preserve the fluorescent activity of the fluorescent labels attached to the
incorporated nucleotides and thereby preserve the signal intensity in SBS over multiple
cycles.

However, the preserved signal intensity when ascorbic acid is present in the detection
buffer of the SBS method according to EP'412's invention is not due to increased stability
of the fluorophores.

in contrast, the core of the claimed invention of EP'412 is based on the following surpris-
ing finding of the inventors: The effect of the antioxidants in the detection buffer during
successive cycles of SBS must be attributed to protection of the nucleic acid template
strand against light-induced damage during repeated illumination for detection of the in-
corporated fluorophore in each cycle of SBS (cf. EP'412, [0005], last sentence).

indeed, a stabilization of fluorophores during sequencing cycles of SBS does not make
any difference to signal intensity and would not be expected to do so:

During each cycle of sequencing in a step a), fresh fluorescently labelled nucleotides
that have never been illuminated before are added and incorporated into the growing
nucleic acid strand. Next, the fluorescent label is detected in a subsequent step b). Thus,
a stabilization of the fluorophore in SBS is neither needed nor could it have a relevant
effect on the strength of the signal that is detected in step b).

As the inventors explain in para. [0005] of the description of EP'472, antioxidants in the
sequencing buffer surprisingly nevertheless do prevent or reduce loss of fluorescent sig-
nal over multiple cycles of incorporation and detection.
188

189

190

191

192

56 | 83

This surprising effect of antioxidants preventing loss of fluorescent signal over succes-
sive cycles of SBS must be attributed lo the increased stability conferred to the nucleic
acid template strand. This is supported by the inventors’ observation that the decrease
and loss of signal detection occurs only in areas of clusters of nucleic acid templates on
the array that have been previously exposed to repeated illumination over multiple cycles
of SBS. In contrast, "[mJoving to a new area of the array that has not been previously
scanned, {...] clearly shows, that the correct base can be accurately read. This is indic-
ative of light-induced damage to the nucleic acid templates upon repeated exposures to
the intense illumination used to read the Incorporated fluorophores" (cf. para. [0005], last
four lines).

This new finding of the EP'412 inventors in para. [0005] is then distinguished in para.
[0006] from the known protective effect of antioxidants on fluorophores by addition of
antioxidants to fluorescent imaging buffers.

Defendant's extensive emphasis that this protective effect of antioxidants on fluoro-
phores was well known in the priar art is beside the point of the invention of EP'412. It
was neither known nor expected that antioxidants would be useful in SBS where fresh
fluorescent nucleotides are detected in each cycle.

Only after finding template protection in SBS, the inventors further observed that the
presence of antioxidants is useful for a wide range of molecular biology techniques be-
yond SBS, as described in para. [0007], Therefore, in originally filed claim 7, the inven-
tors aimed at a broad protection encompassing also molecular biology methods other
than sequencing.

However, granted claim Claim 1 of EP’412 is directed to a cycle sequencing method,
where the surprising stabilization effect of nucleic acid templates by antioxidants was
observed initially. This is the very core of the invention. Indeed, an improvement of se-
quencing methods, in particular of sequencing-by-synthesis (SBS) methods, is also what
the description is focused on (cf. e.g. para. [0011], [0012], [0013] and [0029}):

{0013} "Use of a buffer which comprises one or more antioxidants in such methods
substantially improves performance, increasing the number of nucleotide addi-
tions which can be accurately determined in each sequencing experiment. The
inclusion of an antioxidant as an additive in the buffer prevents the less of signal
that otherwise occurs over successive cycles of nucleotide incorporation and allows
mora cycles of sequencing to be achieved using the same sequencing tem-
plates. (emphasis added)

Evidence:
— EP 1 828 412 B2 act. 1_17
193

b}

194

195

196

197

198

499

57 [83

MGI's sequencing reagent kits and methods infringe EP'412
Sufficient proof of infringing acts of Defendant

Ad para, 359

As shown above, all available evidence peints towards the Defendant being responsible
for infringing activities in Switzerland (see supra, para. 8 et seqq.).

Infringement of EP'412

Ad paras. 360-363

Defendant's allegation of unsuitable testing material in act. 16, para. 360 is contested.

The results demonstrating ascorbic acid in a sample of the previously tested BGI kit that
was labelled "BGISEQ-500RS High-throughput Sequencing Kit Model: PE100" were
confirmed by further tests with an MGISEQ-2000RS High-throughput Sequencing Kit
Model: PE150 (the M&lI Kit):

As explained above in para. 39, Plaintiff has obtained an MGI sequencing reagent kit
labelled "UGISEQ-2000RS High-throughput Sequencing Kit Model: PE 150". This MGI
Kit contains the reagents needed for performing SBS on a MGISEQ-2000RS sequencing
machine (today: DNBSEQ-G400; see above para. 5)

An analysis of the MGI Kit was performed by Eurofins also regarding the presence of
ascorbic acid in the imaging buffer. The results of this Eurofins testing are reported in a
second declaration of Mary M. Dothage dated April 5, 2020 (412 Eurofins Report).

As explained in the 412 Eurofins Report at para. 7, the MGI Kit contained a cartridge with
multiple compartments. One compartment, Well No. 10, was labelled with Chinese let-
ters that translate into "Scanning Reagent”. An aliquot of this scanning reagent was re-
moved for testing and is referred to as MG! Sample below.

Eurofins conducted the following experiments:

(a) "Test strip analysis" as a semi-quantitative assay for the presence of ascorbic acid in
the MG] Sample,

(b) Liquid chromatography|mass spectrometry analysis undertaken to establish the pres-
ence of ascorbate in the MGI Sample, and

(c) pH determination of the MGI Sample.
200

201

202

203

204

5B | 83

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sciences of April 5,

2020 including annex A Exhibit 42
— Declaration of Dr, Floyd Romesberg of May 7, 2020 including annexes A-

DB Exhibit 39

According to the 412 Eurofins Report, para. 7, the pH of the MG! Sample was 7.3, ie.
within a pH range of about 5.5 to 8.6,

Ascorbic acid, when in solution, Is present as both the uncharged form, ascorbic acid,
and the charged form, the ascorbate anion. Therefore, the term “ascorbic acid" refers
here to both the uncharged ascorbic acid form and the charged ascorbate anion.

Quantofix® Ascorbic Acid Test Strips according to the manufacturer can detect and
semi-quantitatively determine the concentrations of ascorbic acid as low as 50 mg|L (50
ppm). Eurofins’ test strip analysis compared the MGI Sample to two standard solutions
with 0 ppm ascorbic acid ("Tris Buffer "} and with 100 ppm ascorbic acid ("100 ppm
Ascorbic Acid Standard") (cf. 412 Eurofins Report, Exhibit 42, para. 8, 9)

For each sample, in accordance with the instructions for use in the Instruction Leafiet, a
test strip was dipped into the solution to completely wef the color indicating portion of the
strip. The wet test strip was then visually inspected and compared to the color scale
provided by the manufacturer (cf. 412 Eurofins Report, Exhibit 42, para. 10 and Instruc-
tion Leaflet attached there as Annex A).

Below, the test strip results are presented next to the color scale provided by the manu-
facturer of the test strip. The extent of color reaction from yellow to green-blue corre-
sponds to the approximate concentration of ascorbic acid present in the solution tested.
205

206

207

5983

 

 

 

 

 

Figure 1: Photograph of Test Strip sermi-quantitative assays for the presence of ascorbic
acid in the Tris Buffer Blank ("TRIS BUFFER"), the 700ppm Ascorbic Acid Standard
(‘ASCORBIC ACID STANDARD 2198-9-2 ~100 ppm”), and the MGI Sample (S2 Well
410 2198-9-3+). Also shown is the color scale provided by manufacturer’.

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Sciences of April 5,
2020 including annex A Exhibit 42

These results show that Tris Buffer Blank and the 100 ppm Ascorbic Acid Standard
showed the expected color by reference to the color scale provided by the manufacturer.
Furthermore, the MGI Sample contained ascorbic acid at a concentration greater than
that of the 100ppm Ascorbic Acid Standard. Based on the color comparison with scale
of the Quantofix, the concentration of ascorbic acid in the MGI sampie is in the order of
200 ppm or greater.

The Tris Buffer Blank, the 100ppm Ascorbic Acid Standard and the MGI Sample of the
MGI kit were also tested for the presence of ascorbic acid using LC|MS.

The expected mass for the free ascorbate anion and the masses observed in the LC[MS
for the 100ppm Ascorhic Acid Standard and the MGI Sample are summarized in the table
below {Table 2 of the 412 Eurofins Report). Since the Tris Buffer Blank did not contain
ascorbic acid, no ascorbic acid mass peak was observed. This confirms unambiguously
605 83

that the color reaction in the Quantofix test is due to the presence of ascorbic acid in the

 

 

 

 

 

_ MGI Sample.
LCiMS Mass Observations

oe nipee ey yee epee —“eeenedion 7
Sours b_.tinass/eharge) |
| Expacted 175.4
Tris Buffer Blank NYA

100opm Ascorbic Acid Standard 175.0
MGI Sample 175.0

 

 

 

Fable 2

208 The 412 Eurofins Report at para. 16 accordingly concludes “that the mass observed for
both the 100ppm Ascorbic Acid Standard and the reported in Table 2 are
within experimental error (40.2 atomic mass units) of each other and the expected mass
for the ascorbate free anion."

Evidence:

— Peciaration of Mary of Dothage Eurotins EAG Material Sciences of April 5, ,
2020 including annex A Exhibit 42

309 These results confirm that also the MGI Sample of the tested MGI Kit labelled "MGISEQ-
2000RS High-throughput Sequencing Kit Model: PE150”" contains ascorbic acid or a salt
thereof in the scanning reagent, i.e. detection buffer. This conclusion is supported by Dr.
Romesberg in para. 90 of his Declaration dated May 7, 2020.

Evidence:

~- Declaration of Dr, Floyd Romesberg of May 7, 2020 including annexes A-
D Exhibit 39

210 In addition, these results are in line with Plaintiffs view that at least all MGI sequencing
reagent kits for MGI's "current sequencing chemistry" comprise the same infringing in-
gredients.

241 Furthermore, Defendant's allegations in act. 16, para. 361 to 363 are contested. The
Quantofix test is suitable to test infringement and yielded the correct result for the follow-
ing reasons:

(a) The Quantofix test is an established quick screening test that is routinely used,
212

213

214

215

a)

216

(b)

(c)

(d)

61583

The test was performed exactly according to the original manufacturers instruction
leaflet (Machery-Nagel instruction leaflet cf. Appendix A of 412 Eurofins Report).
There is not even any mention in these instructions of a potential need to use pre-
cipitation or masking in order to prevent cross-reactions.

The Sigma Aldrich website act (cf.16_34}, does not prescribe a mandatory precip-
itation or masking of interferences either in contrast to Defendant's allegation in
act.16, para. 362 fo para. 363. Rather, the Sigma Aldrich website indicates that the
product is highly specific and that interferences can (not “must") be eliminated by
precipitation or masking (cf. "Description", second paragraph, third bullet poing).
Thus, only for cases when interferences do occur, methods of remedy are recom-
mended,

The results of Quantofix test indicating the presence of ascorbic acid in the MGI
scan mix are proven by LC/MS experiment, see para. 206 et seqq. The LC/MS
results conclusively prove the presence of ascorbic acid in the tested MG] sample.

Consequently, there is no ambiguity: feature 1.2 of claim 1 is realized by use of the MGI
Kit with the MGISEQ-2000RS sequencer. Thus, independent method claim 1 of EP'412
is infringed indirectly and literally.

Based on the results from the tested MGI Kit and for ihe same reasons as previously
presented in act.1, dependent claim 2 (cf. act. 1, paras. 172, 173) and dependent
claims & to 12 (cf. act. 1, paras. 176 et seqq. are infringed, too.

Validity of EP'442

Preliminary Remarks

Ad paras. 364-380

EP'412 is valid. EP'412 was upheld in amended form by the European Patent Office. An
appeal] was lodged but withdrawn,

Defendant alleges invalidity of EP’412 based on the grounds of added matter, lack of
novelty and lack of inventive step. Plaintiff will demonstrate below that none of Defend-
ant's challenges are justified.

Amendments to claims were admissible

Preliminary Remarks

Ad paras, 381-382

Plaintiff contests added maiter. According to the standard established by the European
Patent Office, a European patent application and a European patent may be amended
within the limits of what a skilled person would derive directly and unambiguously, using
b)

217

218

219

220

221

222

223

62 | 83

common general knowledge, and seen objectively and relative to the date of filing, from
the whole of the original application. A literal disclosure of the claimed subject matter in
the original application documents is not required.

Amendments in claim 4

Ad paras. 383-394

The allegation of added matter in act. 16, paras. 384 and 392 based on the omission of
the feature "detecting a fluorescent moiety incorporated in or aitached to a polynucleo-
tide molecule" because the granted claim 1 still incudes the allegedly omitted feature:

Indeed, feature 1.1 of granted claim 1 requires in step “(a} incorporating one or more
fluorescently labeled nucleotides into a strand of nucleic acid complementary to said
template nucleic acid", i.e., into a polynucleotide. Feature 1.2 requires in step "{b) deter-
mining the identity of the one or more fluorescently labeled nucleotide(s)". This is based
on FP’412, [0011],

Thus, the more general term "fluorescent moiety" of original claim 1 has been replaced
by the more specific term of “fluorescently labeled nucleotide". Likewise, the more gen-
eral feature “incorporated in or attached to a polynucleotide molecule" has been replaced
by the more specific feature "incorporated into a strand of nucleie acid [...}’. Both features
are disclosed in EP'412, e.g, in para. [0011] corresponding te p. 4, li. 8 to 12 in the original
application WO'199 fact. 16_44) as filed.

Accordingly, the original feature "detecting a fluorescent moiety incorporated in or at
tached to a polynucleotide molecule" has not been omitted. Rather, the original feature
has been replaced by the more specific features 1.1 and 1.2 of granted claim 1. Nothing
has been omitted or added compared to the original application documents by this re-
placement.

The allegation in act, 16, paras. 385 and 393-394 that subject matter was inadmissibly
added by the addition of the fragment "comprising repeating the steps of" is also con-
tested.

Put into context of claim 1, Plaintiff asserts that EP’412 and the original application
WO'199 unambiguously and directly disclose "a method of sequencing [...] a template
nucleic acid comprising repeating the steps (a) of incorporating fluorescently labelled
nucleotides into a strand [...] complementary to said template [...] and (b} of determining
the identity [...] of the incorporated nucleotide(s) [...]".

The skilled person undoubtedly recognizes the claimed sequencing method comprising
repeating the steps (a) and (b) as a SBS method, also referred to as cycle sequencing
method. SBS is characterized by “successive cycles of incorporation and detection", ie.
224

225

226

227

228

63] 83

“nucleotides fthat] are successively incorporated, and identified in the sequencing reac-
tion" as disclosed and highiighted below in [0002] and [0029] of EP'412 corresponding
to p.t, li. 14-19 and p. 8, li. 27+p.9, 1.3, respectively in fhe application WO'199 as filed:

[0002] There are known in the art methods of nucleic acid sequencing based on
successive cycles of incorporation of fluorescently labelled nucleic acid ana-
fogues. In such "sequencing by synthesis" or "cycle sequencing” methods the
Identity of the added base is determined after each nucleotide addition by da-
tecting_the fluorescent label. (emphasis added)

[0029] [...}] The inclusion of antioxidants prevents|reduces light-induced chemical re-
actions from damaging the integrity of the nucleic acid template and allows accurate
determination of the identity of the incorporated base over at least 2 [...] cycles
of nucleotide incorporation. Preferably from 10 to 30 and more preferably from 16 to
30 nucleotides are successively incorporated, and identified, in the sequenc-
ing reaction. (emphasis added)

Evidence: .
— Application WO"'1S9 act. 168_44

The skilled person as defined by Defendamt in act. 16, para. 357 with experience in clas-
sical sequencing methods and awareness of more recent sequencing methods undoubt-
edly understands that a sequencing method "comprising repeating the steps (a) and (b)"
as defined by granted claim 1 refers to the successive cycles ~ i.e. the repetition of —
incorporation and detection of fluorescently labelled nucleotides in a SBS method as
described in the above cited paragraphs. The gold standard as established by the Euro-
pean Patent Office does not require literal ward-by-word disclosure of the fragment "corn-
prising repeating the steps (a) and {(b)".

Thus, the disclosure of EP'412 is by no means limited to the subject matter of dependent
claims such as “incorporating one or more fluorescently labelled nucleotides into a strand
of nucleic acid” (original claim 4) or to "successively incorporating at least 10 nucleotides"
(original claim 13) as alleged by Defendant in act. 16, para, 394.

Defendant's further allegation of added matter due to the omission of the feature "includ-
ing a detection step which requires repeated or prolonged exposure to intense illumina-
tion” in act, 16, paras. 386 — 391 is also not justified.

As outlined above in paras. 181-192, the goal of the invention is directed at an improve-
ment of sequencing methods, in particular of SBS methods. The subject matter of
granted claim 1 fully corresponds to the core of the invention as ariginally disclosed,
namely to an SBS method with an antioxidant in the detection buffer thereby allowing
more cycles of sequencing to be achieved using the same sequencing templates
(cf. EP'412 para, (0073).

The skilled person as defined by Defendant in act. 16, para. 357 and 358 — to which
Plalntiff agrees —is a biochemist with a university degree and several years of experience
229

230

231

232

233

234

84 | 83

in the biochemical industry and is not only aware of classical and more recent sequenc-
ing methods, but "as part of his background knowledge, [he also] understands the chem-
istry associated with sequencing, for example dye and radical chemistry, in particular the
phenomencn of photobleaching, and measures for its prevention".

Accordingly, this skilled person when reading the words of granted claim 1 certainly un-
derstands that the determination in step (b) of the identity of the fluorescently labelled
nucleotides incorporated in step (a) must be based on the fluorescent label of the incor-
porated nucleotide. Unquestionably, he also understands that detection of the fluores-
cent label requires exposure to illumination as is commonly used in sequencing.

Because evidently fluorescent labels attached to nucleotides used In sequencing exactly
for the purpose of their detection by iflumination, Defendant's suggestion in act. 76,
para, 391 that the skilled person would consider other methods to determine the identity
of incorporated fluorescently labelled nucleotides is entirely out of place.

Moreover, the skilled person equipped with the above-mentioned technical background
must also be familiar with the type of intense ilumination required for exciting the fluo-
rescent dyes that are commonly used in the detection step of sequencing methods such
as SBS. Otherwise he or she could not be familiar with the effect of photobleaching.

In summary, it emerges from the above considerations: Granted claim 1 defines by the
combination of features 1, 1.1 and 1.2 a method of SBS sequencing comprising repeat-
ing steps (a) and (b) wherein in step (b) the identity of the fluorescently labelled nucleo-
tide incorporated in step (a) is determined. Undoubtedly, the skilled person when reading
the words of claim 1:

(a) understands that the detection of the fluorescently labelled incorporated nucleotide
must be based on exposure to illumination, since without ihumination a fluorescent
label does not fluoresce and cannot be detected;

(b) understands the type of intensity of the illumination that is required for such detec-
tion due to his technical background — otherwise he could not understand photo-
bleaching;

(c)} understands that a method of cycle sequencing, i.e. SBS, comprises repeated il-
lumination as detailed above regarding the disclosure of the fragment "comprising
repeating the steps (a) and (b)".

Accordingly, the feature “Including a detection step which requires repeated (or alterna-
tively prolonged) exposure to intense illumination" from original claim 1 is implicit in
granted claim 1 as understood by the skilled person. An explicit literal inclusion of this
original feature is not required.

Furthermore, during prosecution a shift or even a broadening of the definition of the
claimed invention is allowed, let alone a narrower definition of the invention as in the
instant case. The claimed subject matter of granted claim 1 is limited to the preferred
235

c)

236

237

238

239

240

241

65| 83

embodiment, Le. SBS method according to the focus of the description as explained
above,

In conclusion, granted claim 1 comprises no added subject matter and fulfills the require-
ments of Art. 123(2) EPC.

Amendments in claim 2

Ad para. 395

The allegation of added matter in act. 16, para, 395 due to the specification of the fluo-
rescently labelled nucleotide as a "nucleoside triphosphate" in granted clalin 2 is con-
tested for the following reasons:

EP'442 in para. [0003] and WO'19S (act. 16_44)on p.1, li. 29 to p.2, li. 2 disclose that in
SBS the "substrate nucleoside triphosphates used in the sequencing reaction are la-
belled [...] permitting determination of ihe incorporated nucleotide as successive nucle-
otides are added".

This feature “substrate for incorporation of fluorescently labelled nucleotide is a nucleo.
side triphosphate" on p, 1, li. 29 is disclosed in the context of the technical background
regarding SBS, i.e. the sequencing method that is not only at the focus of the description
but also at the core of the claimed invention, SBS in line with its name is based on the
synthesis of a growing nucleic acid strand based on repeated incorporation by a poly-
merase of nucleotides that are fluorescently labelled.

Every college student of molecular biology knows that the nucleotides that are the sub-
strates for incorporation into a growing nucleic acid strand by a polymerase enzyme are
nucleoside triphosphates (abbreviated as NTPs or dNTPs) both in vivo and in vitro.

Defendant supports this view in act. 16, paras. 480 to 482:

"The use of nucleoside triphosphate in SBS methods is trivial. When using nucleo-
side triphosphates, a pyrophosphate residue is cleaved from the monomeric nucle-
oside triphosphates in the polymerase reaction se that the monosaccharides of the
nucleotides are coupled to each other via one phosphate group. The reaction occurs
naturally and is particularly beneficial from an energy point of view, Often, the abbre-
viation "dNTP" for "deoxyribonucleotide (correct: deoxyribonucleoside] triphosphate"
is used. The use of nucleoside triphosphates is abundantly disclosed in the prior art,
for example in WO 073 (see Enclosure 35, page 10, second paragraph, "dNTP"), in
WO 957 (Enclosure 41, pages 51, 53, 55, 64 under the tille "colony generation’),
and in Braslaysky et al. (Enclosure 47, page 3964, second column, "dATP, dGTP,
dTTP, dCTP"}."

In conclusion, the subject matter of claim 2 is unambiguously and directly disclosed both
explicitly in the above cited paragraph of the originally filed application and implicitly due
to the understanding of dNTPs as substrate for SBS by the skilled person.
242

a)

243

244

245

246

66 f 83

Claim 2 does not comprise added matter.

Amendments in claim 75

Ad paras. 396-398

There is no added matter due fo the feature "cleavable linker" In “one or more fluores-
cently labelled nucleotides, wherein the fluorescent label is linked to the nucleotides via
a cleavable Jinker" for the foliowing reasons:

The feature of nucleatides comprising a “cleavable linker" for attachment of the fluores-
cent label is disclosed by EP'412 in combination with WO 2004/018493 (act. 16_32),
because EP'412 teaches in para. [0025], corresponding ta WO'199 (act. 16_44) p.7, li. 3
to li. 12:

"Detectable labels such as fluorophores can be linked to nucleotides via the base
using a suitable linker. The linker may be acid labile, photolabile or contain a disuifide
linkage. Preferred labels and linkages include those disclosed in WO03(048387.
Other linkages, in particular phosphine-cleavable azide-containing linkers, may be
employed in the invention as described in greater detall in W02004|018493. The
contents of WO 03]048387 and WO 2004)018493 are incorporated herein in their
entirety by reference.” (Emphasis added)

Evidence:
— Application WO'199 act. 16_44

Thereby, EP'412 in the section describing the method for solving the problem of the in-
vention teaches the skilled person unambiguously and directly how to arrive at linkers
for fluorescently labelling nucleotides that are suitable for the claimed method, namely:

fa) to select a suitable linker for the attachment of a detectable label to the base from
a group of linkers that consists of cleavable linkers such as e.g. the explicitly listed
exemplary cleavable linkers that are acid labile, photo-labile, contain an easily
cleavable disulfide linkage or a phosphine-cleavable azide;

(b) to refer to WO'493 for further suitable linkers for attachment of a detectable label
such as a fluorophore to the base of a nucleotide. WO'493 unambiguously and
directly teaches the use of “cleavable linkers” for this purpose, as already the Ab-
stract of WO'493 states:

"The invention provides a nucleotide or nucleoside having a base attached ta a
detectable label via a cleavable linker" (Emphasis added),

Evidence:
— WO 2004]018493, Solexa act. 16_32

Thus, also the more general definition of a sultable linker as "cleavable" linker is directly
disclosed in the same EP'412 para. [0025] by direct reference to WO'493.
247

243

249

a)

250

254

252

67 | 83

Accordingly, also the subject matter of claim 15 was unambiguously disclosed already in
the original application documents and claim 15 does not comprise inadmissible added
matter.

Conclusion

Ad paras. 399-400

In conclusion, granted claims 1, 2 and claims dependent on them as well as claim 15 of
EP'442 do not comprise inadmissible added matter. The requirements of Art. 123(2) EPC
are met and the Swiss Part of EP'412 is not Invalid according to Art. 26(1)(c) PatA.

Should the Court come to a different conclusion, infringement of EP'412 is asserted
based on amended claims 1 and 15 according fo auxiliary requests in sections F and G
below,

Novelty of EP'412

Novelty of claim 1 over US 420

Ad paras, 401-414

US’420 (act. 16_45) is an extensively detailed patent with multiple avenues and options
in the methods and processes it discloses. However, af its core US'420 teaches single
molecule sequencing of a previously synthesized and labelled polynucleotide and does
not disclose a method of sequencing comprising cycles of repeating incorporation step
(a) followed by detection step (b) according to claim 1 as demonstrated below:

In the methed of US'420, a labelled polynucteotide is moved through a nanochannel (e.g.
col. 8, li. 11 et seq., Figs. 4-9). The labelled polynucleotide was previously synthesized
e.g. by PCR with Taq polymerase that has the capability to incorporate labelled nucleo-
tides into growing DNA copies (cf. col. 7, i. 54-65; col. 93, li. 21 et seq.). Only subsequent
to the synthesis of the entire polynucleotide strand comprising already all of the labelled
nucleotides, it is moved through the nanochannel for detection of each labelled nucleo-
tide (one after the other) by interaction with an acceptor fluorophore (cf. e.g. col. 34, fi,
17-26 or 1i.56-62). Each fluorophore in the polynucleotide chain is only able to fluoresce
in extremely close proximity to the acceptor fluorphore. In this manner, the process de-
scribed can selectively excite the fluorophore on each nuclectide in the polynucleotide
chain in turn as it passes the acceptor fluorophore in the nanochannel (thus avoiding
obtaining multiple signals from multiple fluorophores, which would make identifying the
sequences of bases impossible}

US'420 teaches to use antioxidants including ascorbic acid in the specific context of op-
timizing the conditions for detection by reduction of fluorophore fading (cf. col. 33, li. 53
to col. 34, li. 8}.
253

254

255

256

257

258

259

260

261

68} 83

Unsurprisingly, Defendant does not prove how the skilled person would cambine ascor-
bic acid picked out from the list of substances for optimizing detection by acceptor fluo-
rescence with the method of US'420 and how that would lead to the claimed method.

In fact, the teaching of US'420 has no relevance to SBS and to the claimed method
where new labels are incorporated before each detection step and accordingly protection
of the label by ascorbic acid is neither necessary nor is expected to have a beneficial
effect. In the method of US'420 the acceptor flurophore in the nanochannel is excited
repeatedly each time the polynucleotide chain is moved through the nanochannel and
detection of the proximate nucleotide takes place. In contrast, in SBS, each flurophore
in the labelled polynucleotide chain is only subjected to a single detection step. The sug-
gestion in US'420 to include an antioxidant is therefore in entirely in accordance with
known practice, as an antioxdient would mitigate photobleaching/fading of the acceptor
flucrophore over multiple detection steps. However, this issue does not arise in an SBS
system.

US'420 neither teaches nor hints towards the surprising technical effect of protection of
the nucleic acid template by antioxidants|ascorbic acid. Evidently, such protection of the
nucleic acid template is not required for the method of US'420, where there is no expo-
sure to illumination during synthesis of the strand complernentary to the template strand
during PCR. The integrity of the original template is no jonger of importance during illu-
mination accarding the method of US'420.

Defendant's overly broad interpretation of features 7, 4.4 and 1.2 in para. 393 to read on
any method “comprising repeating an indefinite number of combinations of incorporation
steps (as claimed or else), determination steps (as claimed or else) without a specific
sequential order" is not appropriate:

As explained in detail above, the skilled person understands the claimed method with
combination of features 1, 1.1 and 1.2 as a cycle sequencing method alias SBS method
of sequencing at least two nucleotides of a template nucleic acid comprising a repatition
of steps (a) incorparation and (b) detection.

Steps (a) and (b), as is explained in act. 1, paras. 30 and 31, correspond to phase {i) of
incorporation of a modified nucleotide in the SBS method and phase (ii) of imaging in the
SBS.

US'420 does not disclose a repetition of steps (a) incorporation and (b) detection as
required in claim 1 by feature 1 in combination with features 1.1 and 1.2. Moreover,
US'420 does not disclose feature 1.2.1. in the context of SBS, Le., it does not disclose
the presence of ascorbic acid in the detection buffer during step (b) of SBS.

In conclusion, EP'412 is novel over US'420.

As claim 1 is not anticipated by US'420, none of the dependent claims 2, 8, 13 and 14
are anticipated by US'420 either.
a)

262

263

264

265

266

b)

267

268

269

69183

Inventive Step of EP*412

Preliminary remarks

Ad paras, 415-419

Defendant's repeated allegation also in the context of inventive step (e.g. act. 16 para,
12, paras. 416 to 449 and para. 428) that ascorbic acid was a known component in
imaging buffers to protect fluorophores from degradation is beside the point as explained
above (cf. paras. 181 et seqq.).

This applies as wellto Defendant's presentation of US'622 (Bradley; act. 16_46). US'622
is directed to a nucleic acid hybridization assay and discloses antioxidants preventing
oxidation of fluorescent dyes (cf. [0042]) and five antioxidants, among them ascorbic acid
for addition to nucleic acid hybridization buffers (cf. [0102)).

Nucleic acid hybridization assays are a technique of mofecular biology that is entirely
different from nucleic acid sequencing. The alleged "sequencing by comparative hybrid-
ization" in act. 16 para. 428 is irrelevant because it refers to a rare application of hybrid-
ization assays that is not even disclosed in US'622 and has no similarity to the claimed
invention.

Addition of antioxidants in the detection buffer of SBS for protection of nucleic acid tem-
plates against light-induced damage during exposure to illumination was neither known
nor suggested by US'622 of any other cited prior ari as will be demonstrated below.

lé should also be borne in rnind that US'622 has no relevance for the inventive step dis-
cussion of EP*412: Defendant is not further relying on US'622 in its entire 78 page long
attack on inventiveness.

Prior art in opposition proceedings

Ad paras. 420-429

Plaintiff contests that the decision of the Opposition Division was wrong and further con-
fests that any of the alleged combinations of prior art documents in Defendant's response
render the claimed invention obvious.

Moreover, regarding act.16 para. 422, itis again emphasized that any incentive found in
the prior art to improve sequencing by reducing photobleaching does not lead to the
claimed invention (cf. paras. 181 et seqq, above).

A selection of further prior art documents beyond those documents previously assessed
in opposition proceedings based on this criterion cannot be expected to be relevant prior
art.
c)

276

271

272

273

274

275

276

2t7

278

70 | 83

Distinguishing feature over WO'073 and the objective technical problem

Ad paras. 430-439
WO'073 (act. 16_35) is directed ai real time SBS.

Defendant alleges that claim 1 of EP'412 differs fram WO'073 by the use of ascorbie acid
or a salt thereof, rather than DTT, as an antioxidant during the step of determining the
identity of the incorporated nucleotide(s), (act.16 para. 431). However, the alleged differ-
ence is understated:

The method of WO'073 uses the antioxidant DTT in an “extension medium” during "car-
rying out the diffusion, incorporation and removal steps". The reason for the presence of
DTT in the “extension medium" during the incorporation step is to comply with the man-
ufacturer's recommendation for the composition of the reaction buffer to be used with the
enzyme "Sequenase", a DNA polymerase (cf. WO'073, p. 17, li. 27-32).

The technical effect of ascorbic acid in the detection buffer of SBS as distinguishing fea-
ture is a higher signal intensity over multiple cycles of SBS by protection of the template
strand {as taught by EP'412, cf. para, [0043], [0029)).

Accordingly, the objective problem is to provide a detection buffer that provides for a
higher signal intensity over multiple cycles of SBS.

This objective problem is indeed solved as supported by comparative data in a document
referred to as the Klausing declaration. The Klausing Declaration was filed by Plaintiff
during prosecution proceedings (ef. act.16_37) and submitted by Defendant in these pro-
ceedings as act. 16_38.

Defendant's allegation in act. 16, para. 434 that the data in the Klausing declaration fail
to prove that the objective problem is solved is contested. The contrary is true even if
there is no big difference between DTT and ascorbic acid in the first two cycles, Indéed,
not very much damage to the nucleic acid template would be expected to have accumu-
lated already in the first couple of cycles of SBS. This explains the low initial effect. How-
ever, the difference between the effect of DTT and ascorbic acid in the following cycles
becarnes substantial: as Table 1 of the Klausing declaration reveals, the signal intensity
remaining after 20 cycles in the presence of ascorbic acid in the scan mix (i.e. in the
detection buffer) is still 90%, whereas it dropped to only 65% in the presence of DTT.

Moreover, Defendant's allegation in act. 16 para. 435 is contested. The alleged disclo-
sure in WO'073 of an incorporation of at least 13 or 14 nucleotides in the presence of the
antioxidant DTT is not convincing:

An identification of at least 13 or 14 incorporated nucleotides in the presence of DTT
according to the method of WO'073 based on claim 1 in combination with Fig. 1AjC;
Fig. 2; page 16, lines 22-23; page 17, lines 21-23 is not traceable. The purely schematic
279

280

281

262

283

284

285

71483

drawings in Figs. 1 and 2 showing approximately 13 nucleotides in the growing strand
beyond the primer without any supporting experimental data certainly fail to plausibly
support the alleged detection of at least 13 or 14 incorporated bases by the method of
WO'073.

Accordingly, Defendant neither has a basis to claim that the objective problem has al-
ready been solved by WO'073, nor does it have a basis to disclaim the superior effect of
ascorbic acid over DTT in the buifer during the detection steps of SBS.

In contrast to Defendant's further allegations, the Opposition Division correctly based the
formulation of the objective problem based on the technical effect provided by ascorbic
acid as "the provision of an improved method of sequencing [...] in which light induced
chemical artefacts are prevented or reduced, thereby allowing accurate determination of
the incorporated nucleotides over successive cycles of nucleotide incorporation and filu-
mination of fluorescent labels". This is true independent of whether the starting document
is WO'770 (act. 16_39) or WO'073 (act. 16_35).

With the same objective problem applying regardless of whether WO'770 or WO'073 is
used as a starting document, if combined with identical secondary documents, the out-
come of the inventive step analysis by the problem solution approach will be the same
unless the teaching of one of the two provides better guidance towards the invention.

As alleged by Defendant, WO'770 is less suitable as a starting document (cf. act, 16
para. 420 et seqq. and para. 472 et seqq.). In other words, WO'770 would even less lead
towards the invention than WO"'O73.

Accordingly, Defendant's allegation that claim 1 is Jacking inventive step over WO'770 in
combination with either Van Dik ef al. or Dittrich ef al. is contested for the same reasons
as explained below in paras. 264 et seqq. for WO'073.

Ad paras, 440-446

For the assessment of an inventive step by the problem solution approach with WO'073
(act. 16_35) as closest prior art in combination with Van Difk et al. (act. 16_48), the ques-
tion must be answered whether the skilled person starting with WO'O73 and presented
with the objective problem as stated above in para. 280 could have and would have
considered Van Dijk et al. and thereby arrive at the invention without inventive step. In
fact, he or she could not and would not as demonstrated below:

First, because WO'G73 as starting document induces no motivation to look for an antiox-
idant as additive to fhe detection buffer for improvement of any sequencing method, let
alone SBS, for two reasons:

{a} Inthe method of WO'073, the antioxidant DTT is not present In the detection buffer
as alleged by Defendant in act. 16 para. 431 but instead in an extension medium
‘present during the incorporation phase (cf. above para, 271, 272).
286

287

288

289

280

d)

291

72 83

(b} WO'073 even teaches away from using antioxidants for stabilizing fluorophores.
Because, according to the teaching of WO'073, p. 21, li. 25 to Ii. 32, photobleaching
of incorporated and detected fluorescent nucleotides is recommended prior to in-
corporation of the next fluorescent nucleotide for improvement of the signal to noise
ratio in the subsequent detection step.

Second, the skilled person in view of the objective problem of improving an SBS method
is working with a highly complex and sensitive biochemical in vitro reaction system. Van
Dijk et al., in contrast, has nothing to do with a biochemical reaction, but rather concerns
physical chemistry related to optical trapping and fluorescence spectroscopy.

Defendant has not shown why the skilled person would be motivated to look at and con-
sider the Van Dijk et al. document which is concerned with physical aspects of single
molecule fluorescence spectroscopy.

Third, an anti-bleaching effect by antioxidants is mentioned in Van Dijk ef al.'s Abstract.
Furthermore, the anti-bleaching effect of DTT and ascorbic acid in a two photon bleach-
ing process is compared (Van Dijk et al., act. 16_48, p, 6482 col 1, last para. bridging
into col. 2 and table 1). Yet, this fails to attract the skilled person's interest in applying
Van Dijk et al's teaching to salve the objective problem for fwo reasons:

(a) There is no teaching or hint that Van Djk et al.'s findings would be transferable to
a biochemical reaction system such as SBS. The skilled person has no basis for a
reasonable expectation of success, and explanations by Defendant how the two
teachings would be combined to lead to the claimed invention are lacking.

(b) Notably, the skilled person would not be interested in antibleaching effects of anti-
oxidants on fluorophores in view of the technical problem. As explained above e.g.
in para. 262 to para. 266, the skilled person would not expect any beneficial effects
of antibleaching reagents in the detection step because in SBS in each incorpora-
tion step fresh fluorophores that have not previously been illuminated are added to
the reaction system.

Accordingly the skilled person would not have considered Van Dijk ef al. Moreover, even
if he or she did, it would be highly doubtful that any beneficial effect towards the claimed
invention could be achieved by combination of the two teachings.

In conctusion, the method of granted claim 1 is inventive over the combination of WO'0?3
with Van Dijk et al.

WO'957 in combination with Dittrich et al, or Van Dijk et al.

Ad paras. 447-459

WO'957 (act. 16_41) is directed at a nucleic acid synthesis (amplification) method and
its use for sequencing.
292

293

294

295

296

297

298

299

300

304

73 [83

The feature distinguishing the claimed method from WO'957 as starting document is
ascorbic acid in the detection step of an SBS method. The technical effect of this distin-
guishing feature is a higher signal intensity over multiple cycles of SBS by protection of
the template strand (cf. para. 273).

Thus, the same objective problem is applicable as previously formulated by the opposi-
tion division with WO'770 as starting document and as applied above with WO'073 as
starting document (cf. above para, 274).

WO'957 comprises no teaching towards the solution of this objective problem. The al-
leged disclosure regarding the use of Prolong as an antioxidant is not even in the context
of a sequencing reaction.

Moreover WO'957 relates to stabilization of fluorophores, only, and not to template pro-
tection (WO'957, p. 86, li, 19 to li, 23) and is therefore not leading to the claimed invention
for the previously discussed reasons cf. above para. 181 to para. 192 and also e.g.
para. 262).

The same is true for the secondary document Dittrich et a/., a scientific article from a
physics journal. As its title reveals, Dittrich et al., too, is cancerned with stabilization of
fluorophores against photobleaching. Thus, the skilled person would not consider Diftrich
at al for the same previously discussed reasons (cf. above e.g. para. 1871 et seqq.)

Even if the skilled person considered Diffrich et al. and found the four antioxidants in-
cluding ascorbic acid that are listed in Table 1 on p. 836 in the context of one and two
photon excitation experiments, there is no clue as to how these effects of antioxidants in
Dittrich et al.'s experimental set-up would be transferable to the complex reaction system
of SBS.

Defendant did not explain why the skilled person would have considered Dittrich et al.
and upon what to base a reasonable expectation of success to arrive at the claimed
invention by the combination of WO'9S7 with Ditirich ef al.

in summary, the skilled person would nat have considered Dittrich et al. Moreover, even
if he or she did, there is no basis to expect arrival at the claimed invention based on the
combined teachings of WO'957 with Dittrich et af. without inventive activity.

The same is applicable to the allegedly equally relevant combination of WO'957 with Van
Dijk et al. (cf, act. 16, para. 459).

In conclusion, the method of granted claim 1 is inventive over the combination of WO'S57
with Dittrich ef al. or with Van Dijk ef al.
e)

302

303

304

305

306

307

308

f)

309

74] 83

Brasiavsky et al. in combination with Dittrich et al. or Van Dijk et al.

Ad paras. 460-462

Braslavsky, act. 16,47, is a scientific paper concerned with sequencing by synthesis of
anchored single DNA molecules: "After each successful incorporation event a fluores-
cent signal is measured and then nulled by photobleaching" (cf. p.3950 col. 2, li. 12, 13).

On the other hand, Braslavsky also suggests — as relied upon by Defendant (cf. act. 16,
para. 461 last fine of the table) — that an oxygen scavenging system may be used to
reduce bleaching of fluorescent dyes (cf. Braslavsky, p. 3991, col. 2, last sentence of ist
para.). The used oxygen scavenging system is not specified.

This suggestion of an oxygen scavenging system to reduce photebleaching “during all
green illumination periods", on the one hand, appears incongruent with the teaching of
photobleaching after each incorporation event, on the other hand.

Yet, independent of ambivalence in Brasfavsky's teaching regarding prevention af or in
the opposite intentional application of photobleaching, it only concerns the fluorescent
activity of fluorophores. This is of no relevance to the claimed invention anyway as pre-
viously discussed (cf, above e.g. para. 182 et seqa.).

Thus, Brastavsky is certainly not closer to the claimed invention as starting document
than the previously discussed documents, WO'070, WO'073 or WO'957. Braslavsky dif-
fers from the claimed invention at least by the same distinguishing feature, leading to the
same objective problem.

A combination of Brastavsky with the same secondary documents Van Dijk ef al. and
Dittrich et al. as above accordingly also leads to the same result of the inventive step
analysis by the problem-solution-approach.

In conclusion, the claimed invention is also inventive over Braslavsky in combination with
Van Dijk et al, and Dittrich et al.

Any of WO'073, WO'S57 or Braslavsky et al. in combination with WO'T65,
WO 2004|085546 andjor Parhad et al.

Ad paras, 463-4714

In this section, Defendant combines the above analyzed starting documents WO'073,
WO'957 or Brasiavsky with a group of four further secondary documents, none of which
has the slightest potential to guide the skilled person towards the claimed invention as
demonstrated below:
310

311

312

313

314

315

316

317

318

319

75 | 83

WO'165 (Parthasarathy) is alleged to disclose (on p. 12 and in Example 9 on p. 27)
ascorbic acid to reduce photobleaching of fluorescent dyes during PCR (cf. act 16, para.
464),

Thus, also WO'185 teaches nothing beyond the use of ascorbic acid and other oxygen
scavengers to prevent photobleaching of the fluorescent dyes. WO'165 comprises not
even a hint towards using antioxidants during detection in SBS or towards template pro-
tection during exposure to laser light.

Accordingly, WO'1G5 as secondary document in combination with any of the above men-
tioned starting documents would not lead to the claimed method.

In act. 16, para. 465 and before in paras, 373 to 375, Defendant mentions briefly Olson,
act. 16_40. Olson is not productive as secondary document either:

Olson relates to DNA adsorbed to a cationic supported bilayer and has no relevance to
sequencing. Ascorbic acid is added as an antioxidant merely to prevent photosensitiza-
tion of the DNA-dye complex and because other antioxidants are deleterious to the bi-
layer (cf. Olson, p. 7397, col 1, para, 3), Olson evidently provides no teaching towards
using antioxidants during detection in SBS or towards template protection during expo-
sure to laser light.

In para. 466, WO'546 (Mackintosh) is proposed as a further secondary document.
W0'546 relates to enhancing fluorescent dyes in nucleic acids used e.g. in electropho-
resis and a stabilizatian by organic acids such as ascorbic acid has been observed, Ev-
idently, WO'546 provides no teaching towards using antioxidants during detection in SBS
or towards template protection during illumination.

in para. 468, Defendant proposes Parshad, act. 16_52, as a final secondary document
~ albeit its teaching is of no relevance to the claimed invention, either.

Defendant refers to Parshad, p.1832, para. bridging col 1-2 which discloses reduction of
light-induced chromatid breaks in cultured cells by ascorbic acid in combination with glu-
tathione.

Chromatids comprise double stranded DNA complexed with various proteins. They are
thus structuraily very different from single stranded nucleic acid templates. Nothing can
be deduced fram Parshad that would hint towards protection of single stranded templates
during the detection step of SBS.

in summary, none of the additional secondary cited documents lead to the claimed
method in combination with the above cited starting documents because:

(a) they do not give any hint towards protecting of the template strand against light-
induced damage by ascorbic acid in the buffer during detection phase in SBS, and
320

g)

324

322

323

324

325

78 | 83

(b) even with the benefit of hindsight it appears cryptic how the methods and tech-
niques of any of the cited starting documents could be combined with those of the
secondary documents and thereby lead to an SBS method with ascorbic acid pre-
sent in the detection buffer.

In conclusion, the skilled person would not have combined the starting and secondary
documents as proposed by Defendant and even if he or she did, they would not have
arrived at the subject matter of claim 1, Thus, the method of claim 1 is inventive over all
of Defendant's proposed combinations of documents.

The remaining claims

Ad paras. 478-497

As claim 4 is inventive, all of claims 1 to 14 that are dependent on to claim 1 are inventive
as well.

Regarding kit claim 15: None of the prior art documents atone or in combination teach or
suggest to provide a kit for an SBS method including a buffer comprising ascorbic acid.
Notably, kits for use in sequencing methods are adapted with great precision exactly to
the particular sequencing method of their intended use. Accordingly, a kit for an SBS
method comprising ascorbic acid is inventive.

Auxiliary Requests regarding Infringement of Claim 4 of EP’412

In the unexpected event that the Court finds granted claim 1 invalid, Plaintiff in the alter-
native (eventualiter) asserts infringement of the following amended claims 1. “Auxiliary
Request 1" applies should claim 1 as granted be found invalid, “Auxiliary Request 2"
applies should Auxiliary Request 1 also be found invalid, "Auxiliary Request 3" applies
should Auxitiary Request 2 be found invalid, and "Auxiliary Request 4" applies if Auxiliary
Request 3 is found to be invalid. Additional features are highlighted.

Amended Claim 1 as Auxiliary Request 1

A method of sequencing al least two nucleotides of a template nucleic acid by suc-
cessive cycles of sequencing-by-synthesis comprising repeating the steps of.

{a} incorporating one or more fluorescently labelled nucleotides into a strand
of nucleic acid complementary to said template nucleic acid; and

(b} determining the identity of one or more of the incorporated nucteatice(s),
wherein the steps of determining the identity of the incorporated nucleotide(s) is car-
ried out in a buffer which comprises ascorbic acid, or a salt thereof.

Amended Claim 1 as Auxiliary Request 2

A method of sequencing at least two nucleotides of a template nucleic acid by suc-
cessive cycles of sequancing-by-synthesis comprising repeating the steps of:
77483

(a} incorporating one or more fluorescently labelled nucleotides into a strand
of nucleic acid complementary to said template nucleic acid; and

(b} determining the identity of one or more of the Incorporated nucleotide(s}, -
wherein the steps of determining the identity of the incorporated nucleotide(s) by
iilumination is carried out in a buffer which comprises ascorbic acid, or a salt thereof.

326 Amended Claim 1 as Auxiliary Request 3

A method of sequencing at Jeast two nucleotides of a template nucleic acid by suc-
cessive cycles of sequencing-by-synthesis comprising repeating ihe steps of:

(a} incorporating one or more fluorescently labelled nucleotides into a strand
of nucleic acid complementary to said template nucleic acid; and

(b) determining the identity of one or more of the incorporated nucleotide(s),
wherein the steps of determining the identity of the incorporated nucleotide(s) Is car-
riéd out by illumination with laser light of a wavelength specific for the fluorescent
label or other suitable sources of illumination to excite the fluorescent label in a buffer
which comprises ascorbic acid, or a salt thereof.

327 Amended Claim 1 as Auxiliary Request 4

328

329

330

331

A method of sequencing at least fwo nucleotides of a template nucleic acid by suc-
cessive cycles of sequencing-by-synthesis comprising repeating the steps of:

{a} incorporating one or more fluarescently labelled nucleotides into a strand
of nucleic acid complementary to said template nucleic acid; and

(b) determining the identity of one or more of the incorporated nucleotide(s},
wherein the steps of determining the identity of the incorporated nucleotide(s} by
intense illumination is carried out in a buffer which comprises ascorbic acid, or a salt
thereof.

Remarks regarding the disclosure of the amended features in Auxiliary Requests 1 to 4:

Auxiliary Requests 1 to 4 comprise the additional feature that the claimed method of
sequencing at least two nucleotides is conducted "by successive cycles of sequencing-

by-synthesis".

This feature is implicit in the claimed sequencing method as evidenced throughout
EP'412's description as detailed above. In particular, the feature "successive cycles of
SBS" is disclosed as the preferred embodiment of the claimed sequencing method in
EP'412, para {0011] to [0013] corresponding to the original application WO'199, p. 4, fi. 5
to li. 25.

Thus, amended claim 1 according to auxiliary request 1 is disclosed in both the granted
patent and the original application.
332

333

334

335

336

337

a)

338

339

78 | 83

Auxiliary request 2 comprises an additional feature in step (b) of claim 1:

(b) [...] wherein the steps of determining the identity of the incorporated nucle-
otide(s) by illumination is carried out in a buffer which comprises ascorbic acid, or a
salt thereof,

This feature is disclosed in EP'412, para [0027, first part of sentence] corresponding to
WO'199, p. 7, lL 26 to li. 30, where it is disclosed: "Methods for detecting fluorescently
labelled nucleotides generally require incident tight [...J', i.e. they generally require illu-
mination.

Auxiliary Request 3 comprises an alternative of an additional feature in step (b) of
claim 1:

(b) [...] wherein the steps of determining the identity of the incorporated nucle-
otide(s} by illumination with laser light of a wavelength specific for the fluorescent
label or other suitable sources of illumination to excite the fluorescent label is carried
out in a buffer which comprises ascorbic acid, or a salt thereof.

This feature is also disclosed in EP'412, para [0027] corresponding to WO'199, p. 7, fi
26 to li. 30, in the first sentence.

Auxiliary Request 4 comprises another alternative of an additional feature in step (b) of
claim 1:

b} {...] wherein the steps of determining the identity of the incorporated nucle-
otidefs) by intense illumination is carried out in a buffer which comprises ascorbic
acid, or a salt thereof.

This feature is disclosed in EP'412, para [C005] corresponding to WO'199, p. 2, li. 8 tol.
24, in the context of the observation underlying EP'412's invention, namely that damage
is caused to the nucleic acid strand upon repeated exposure to intense illumination in
repeated cycles of sequencing (c.f. [0005], last sentence).

Remarks regarding the validity of amended Claim 1 according to Auxiliary Re-
quests 1 to 4:

The claimed method of sequencing at least two nucleotides as clefined by the repetition
of steps (a) and (b) is undoubtedly understood by the skilled person as a method of
sequencing by successive cycles of sequencing-by-synthesis.

The explicit definition of the claimed method of sequencing at jeast two nucleotides of a
template nucleic acid by successive cycles of sequencing-by-synthesis — albeit unnec-
essary in Plaintiff's view — even more renders all of Defendant's allegations regarding
added matier moot.
340

341

342

h)

343

344

345

79184

As demonstrated above, the skilled person unambiguously and directly recognizes that
the two allegedly ornitted features and the allegedly added feature are inherent features
of SBS as defined by granted claim 1, Adding this feature to claim 1 explicitly renders
any attempt to argue the opposite even more futile.

Similarly, the amendments of step (b) in auxiliary requests 2 to 4 — albeit not necessary
in Plaintiffs view — even more remove any basis for an allegation that the feature of a
detection of the fluorescent nucleotides by the in SBS usually applicable illumination is
omitted.

Moreover, regarding alleged lack of novelty and inventive step, Defendant's arguments
aven less prove invalidity of claim 1 as none of the prior art documents discloses or
suggests the use of ascorbic acid in SBS.

Remarks regarding the infringement of amended Claim 1 according to Auxiliary
Requests 1 to 4:

As demonstrated above In the section regarding infringement of EP'412 (supra para. 181
et seqq.), Defendant's sequencers and kits rely on a method of sequencing by succes-
sive cycles of SBS. Defendant's sequencing method comprises a detection step by ilfu-
rmination to excite the fluorescent label and detect the emitted light. MGI sequencers use
laser light; see, e.g., p. 9 of the MGISEQ-2000 User Manuals. Therefore, claim + accord-
ing to auxiliary requests 1 to 4 is infringed as well.

Evidence:
—- User User Manual MGISEQ-2000 dated August 28, 2018 Exhibit 28
— User User Manual MGISEQ-2000 dated September 5, 2078 Exhibit 29

Auxiliary Requests Regarding Infringement of Claim 15 of EP'412

In the unexpected event that the Court finds granted claim 15 invalid, the infringement of
the folowing amended claims 15 is asserted. Amendment as per Auxiliary Requests 5
is is pleaded should claim 15 as granted be held invalid, and amendment as per Auxiliary
Request 6 is pleaded should claim 15 as per Auxiliary Request 5 be found to be invalid.

Amended claim 15 as Auxiliary Request 5
A kit for use in a method according to any one of claims 1 te 14 comprising:

one or more fluorescently labelled nucleotides, wherein the fluorescent label is linked
to the base of the nucleotides via a cleavabie linker,

an enzyme capable of catalysing incorporation of said nucteotides into a nucleic acid
strand complementary to a nucleic acid template te be sequenced; and

a buffer comprising ascorbic acid or a salt thereof, or a supply of ascorbic acid or a
salt thereof.
346

a)

347

348

349

350

b)

354

80 | 83

Amended claim 15 as Auxiliary Request 6
Akit for use in a method according to any one of claims 1 to 14 comprising:

one or more fluorescently labelled nucleotides, wherein the fluorescent labelis linked
to the base of the nucleotides via a cleavable linker selected from the group com-
prising an_acid labile linker, a photolabile linker, a disulfide linkage containing linker
or phosphine-cleavable azide-containing linker;

 

an enzyme capable of catalysing incorporation of said nucleotides into a nucleic acid
strand complementary ta a nucteic acid template to be sequenced, and

a buffer comprising ascorbic acid or a salt thereof, or a supply of ascorbic acid or a
salt thereof.

Remarks regarding the disclosure of the amended features in Auxiliary Requests
5 and 6:

The feature fluorescently labelled nucleotides, wherein the fluorescent jabel is attached
to the base of the nucleotides via a cleavable linker, is disclosed in both EP'4712 and in
the original application WO'199.

EP'412 discloses the feature of nucleotides with a "cleavable linker" in [0025] in combi-
nation with WO 2004]018493, As cited above in para. 244, the description of EP'4712 in
para. [0025] corresponding to WO'199 (act. 16_44} on p.?, li. 3 to li. 42 discloses
“Idjetectable labels such as fluorophores can be linked to nucleotides via the base using
a suitable linker’ and enumerates a collection of exemplary obviously cleavable linkers.

Furthermore, the more general definition of a suitable linker as "cleavable" linker is dis-
closed by direct reference to WO03]048387 and W02004|018493 in the same
para. [0025], i.e. in the same context. Therefore, the generalization from the enumerated
examples of cleavable linkers to the general term cleavable linkers for attachment of the
label to the base of the nucieotides is unambiguously and directly disclosed in EP'412.

Similarly, the additional feature of auxiliary request 6 has an anambiguous and direct
basis In the application and the patent. The feature fluorescently labelled nucleotides,
wherein the fluorescent label is attached to the base of the nucleotides via a cleavable
linker selected from the group comorising an acid fabile linker, a photolabile linker, a
disulfide linkage containing linker or phosphine-cleavable azide-containing linker is dis-
closed in the above listed paragraph of EP'412 and WO'199, wherein also the individually
listed cleavable linkers are disclosed.

Remarks regarding the validity of amended Claim 15 according to Auxiliary Re-
quests 5 and 6:

The further definition of the linkage of the fluorescent label to the nucleotide cleavable
linker even more closely adhering to the disclosure in [0025] — albeit unnecessary in
c)

352

353

354

355

356

357

358

81| 83

Plaintiff's view — renders all of Defendant's allegations with respect to alleged lack of
disclosure of the feature of a cleavable linker moot.

Remarks regarding the infringement of amended Claim 15 according to Auxiliary
Requests 5 to 6

As demonstrated above in the section regarding infringement of EP'412 (supra para. 181
et seqq.), Defendants sequencers and kits rely on a method of sequencing by successive
cycles of SBS and comprising a step of cleaving the attached label prior to incorporation
of the next nucleotide.

Moreover, the LC/MS/MS analysis of the MGI Peak 3 dNTP tested from the vial compris-
ing labelled nucleotides in the MGI Kit has a fully identical structure as the reference
liumina labelled dNTP and therefore comprises an azido moiety-containing cleavable
linker.

Thus, the MGi Kit and methods infringe claim 15 according to auxiliary requests 5 and
6, tao.

Prayers for relief

Ad paras. 498-504

Defendant states that the prayers for relief no 1 to 7 lack the definiteness as required by
BGE 131 HI 70, consid. 3.3 (act. 16 para. 499}. Defendant claims that the prayers for
relief do nothing more than repeat the patent claims and that it is impossible to identify
specific products of Defendant based on the prayers for relief.

This is not true. According to BGE 137 Ill 70, consid. 3.3, the pertinent test for whether
a request for an injunction is definite and clear is phrased as follows: "Requests for in-
junctive relief must be directed at the prohibition of a precisely defined conduct (...). The
obligated party should know what it is no longer allowed to do and the enforcement or
penal authorities must know which actions they must prevent or punish. ... The alleged
form of infringement shall be described in such a way that it can be readily established
by mere factual inspection whether the prohibited form is present."

Plaintiffs prayers for relief meet this test, First, Defendant does not dispute that their
allegedly infringing products fall within the prayers for relief. Clearly, the prayers for relief
are precise enough for Defendant to understand that they cover their products, and they
are precise enough for Defendant to know what It would no longer be allowed to do.

Contrary to Defendant's suggestion, Plaintiff's prayers for rellef are also not indefinite.
They comprise a technical description that covers Defendant's infringing products, and
they do not go beyond what the respective patent claims protect. There is no legal re-
quirement that the technical description must only cover the allegedly infringing products
or must otherwise be as narrow as possible.
359

360

364

362

363

364

82 | 83

Furthermore, Plaintiff's prayers for relief are precise in the sense that they enable verifi-
cation of infringement by mere factual inspection. Nane of the terms used for describing
the scope of the injunctions are ambiguous — Defendant does not even allege this. The
meaning of the terms used in the prayers of injunctive relief, some of which are also used
in the patent claims, is not disputed between the parties. Therefore, Plaintiff's prayers for
relief can be applied and enforced without any interpretation of a legal or ambiguous
technical term (BGE 131 Ill 70, consid. 3.3).

in summary, Plaintiff's prayers for relief contain precise and umambiguous technical de-
scriptions that indisputably cover Defendant's products; they do not go beyond the limits
of the patent claims; and they can be enforced on the basis of factual determinations
alone. The case law of the Swiss Federal Supreme Court does not require any more.

it should also be noted that Plaintiff has a legitimate interest in all prayers for injunctive
rellef being granted, even if the scope of two or more prayers may be overlapping or one
included in the other. All prayers for injunctive relief are based on different claim combi-
nations. Should a certain claim or claim combination be held invalid and therefore the
respective prayer for relief not admittable by the next instance, this would not affect the
other injunctions and they could remain in place as requested. This resujt can only be
achieved if all prayers for relief that are based on valid claims or claim combinations are
granted by the Federal Patent Court. Defendant is not disadvantaged in any way by this
procedure.

As explained in the statement of claim, paras. 199 et seq., prayer for relief 1 addresses
the infringement of claim 4 in the third alternative of EP'578. Prayer for relief 2 addresses
the infringement of claim combination 4+1, and prayer for relief 3 the infringement of
claim combination 9+7+6+4+1. These prayers for relief which address infringement of
product claims also cover the contributory infringement of EP'578's method claims and
of claim 29.

Prayer for relief 4 addresses the contributory infringement of claim 1 of EP'412, prayer
for relief 5 the contributory infringement of claim combination 2+1 of EP'412, prayer for
relief 6 the contributory infringement of claim combinations 3+2+1 and 4+2+1. Prayer for
relief 7 relates to the infringement of product claim 15 of EP'412.

Auxiliary prayers for relief 4a-4c, 5a-5c and Ga-6c reflect the auxiliary amendments to
claim 1 of EP'412. The added "by illumination with laser light" describes infringement of
both the features "by illumination with laser light of a wavelength specific for the fluores-
cent label or other suitable sources of illumination to excite the fluorescent label" and "by
intense illumination" as per auxiliary requests 3 and 4 for amendment of claim 1. Auxiliary
prayers for relief 7a-7f reflect the additional features added by the auxiliary requests for
amendment of claim 15.

wee eae
Sincerely yours

hy

Andi Hess
Qualifizient signiert durch And! Hess
Plafiken ZH, 14. Mai 2020

Andri Hess

Evidence as per separate list

83 | 83

 

LV, Andri Hess

Quatifiziert signiert durch Andri Hess
Pfaifikon 2H, 11. Mai 2020

Katrina Frame
